Exhibit 10.1

CREDIT AGREEMENT

dated as of

March 13, 2009

among

AMERICAN APPAREL, INC.,

THE FACILITY GUARANTORS PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

LION CAPITAL LLP,

AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page

ARTICLE I Definitions

   1

SECTION 1.01

     Definitions.    1

SECTION 1.02

     Terms Generally.    31

SECTION 1.03

     Accounting Terms; GAAP.    31

SECTION 1.04

     Currency Equivalents Generally.    32 ARTICLE II Amount and Terms of Credit
   32

SECTION 2.01

     Loans.    32

SECTION 2.02

     Making of Loans.    33

SECTION 2.03

     Notes.    33

SECTION 2.04

     Mandatory Principal and Interest Payments on Loans.    34

SECTION 2.05

     Default Interest.    35

SECTION 2.06

     Increased Costs.    35

SECTION 2.07

     Optional Prepayment of Loans; Reimbursement of Lenders.    36

SECTION 2.08

     Mandatory Prepayment; Commitment Termination.    36

SECTION 2.09

     Maintenance of Loan Account; Statements of Account.    37

SECTION 2.10

     Payments.    38

SECTION 2.11

     Settlement Amongst Lenders.    38

SECTION 2.12

     Taxes.    39

SECTION 2.13

     Mitigation Obligations; Replacement of Lenders.    41

SECTION 2.14

     Security Interests in Collateral.    42

ARTICLE III Representations and Warranties

   42

SECTION 3.01

     Organization; Powers.    42

SECTION 3.02

     Authorization; Enforceability.    42

SECTION 3.03

     Governmental Approvals; No Conflicts.    43

SECTION 3.04

     Financial Condition; Absence of Certain Changes.    43

SECTION 3.05

     Properties.    44

SECTION 3.06

     Litigation and Environmental Matters.    44

SECTION 3.07

     Compliance with Laws and Agreements.    44

SECTION 3.08

     Investment Company Status.    45

SECTION 3.09

     Taxes.    45

SECTION 3.10

     ERISA.    45

SECTION 3.11

     Disclosure.    45

SECTION 3.12

     Subsidiaries.    46

SECTION 3.13

     Insurance.    46

SECTION 3.14

     Labor Matters.    46

SECTION 3.15

     Security Documents.    46

SECTION 3.16

     Federal Reserve Regulations.    47

SECTION 3.17

     Solvency.    47

SECTION 3.18

     Licenses; Permits.    47

 

- i -



--------------------------------------------------------------------------------

ARTICLE IV Conditions    48

SECTION 4.01

     Closing Date.    48 ARTICLE V Affirmative Covenants    51

SECTION 5.01

     Financial Statements and Other Information.    51

SECTION 5.02

     Notices of Material Events.    53

SECTION 5.03

     Information Regarding Collateral.    54

SECTION 5.04

     Existence; Conduct of Business.    55

SECTION 5.05

     Payment of Obligations.    55

SECTION 5.06

     Maintenance of Properties.    55

SECTION 5.07

     Insurance.    55

SECTION 5.08

     Books and Records; Inspection Rights; Accountants.    56

SECTION 5.09

     Compliance with Laws.    56

SECTION 5.10

     Use of Proceeds.    57

SECTION 5.11

     Additional Subsidiaries.    57

SECTION 5.12

     [Reserved]    58

SECTION 5.13

     Further Assurances.    58 ARTICLE VI Negative Covenants    59

SECTION 6.01

     Indebtedness and Other Obligations.    59

SECTION 6.02

     Liens.    59

SECTION 6.03

     Fundamental Changes    59

SECTION 6.04

     Investments, Loans, Advances, Guarantees and Acquisitions.    59

SECTION 6.05

     Asset Sales.    60

SECTION 6.06

     Equity Issuances.    60

SECTION 6.07

     Restricted Payments; Certain Payments of Indebtedness.    60

SECTION 6.08

     Transactions with Affiliates.    60

SECTION 6.09

     Restrictive Agreements.    61

SECTION 6.10

     Amendment of Material Documents.    61

SECTION 6.11

     Financial Covenants.    62

SECTION 6.12

     Capital Expenditures.    62

SECTION 6.13

     Fiscal Year.    62

SECTION 6.14

     ERISA.    62

SECTION 6.15

     Environmental Laws.    63

SECTION 6.16

     Additional Subsidiaries.    63 ARTICLE VII Events of Default    64

SECTION 7.01

     Events of Default.    64

SECTION 7.02

     Remedies on Default.    67

SECTION 7.03

     Application of Proceeds.    67

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VIII The Agents    68

SECTION 8.01

     Appointment and Administration by Administrative Agent.    68

SECTION 8.02

     Appointment of Collateral Agent.    68

SECTION 8.03

     Sharing of Excess Payments.    69

SECTION 8.04

     Agreement of Applicable Lenders.    69

SECTION 8.05

     Liability of Agents.    69

SECTION 8.06

     Notice of Default.    70

SECTION 8.07

     Credit Decisions.    71

SECTION 8.08

     Reimbursement and Indemnification.    71

SECTION 8.09

     Rights of Agents.    72

SECTION 8.10

     Notice of Transfer.    72

SECTION 8.11

     Successor Agents.    72

SECTION 8.12

     Relation Among the Lenders.    72

SECTION 8.13

     Agency for Perfection.    73

SECTION 8.14

     Delinquent Lender.    73

ARTICLE IX Miscellaneous

   74

SECTION 9.01

     Notices.    74

SECTION 9.02

     Waivers; Amendments.    75

SECTION 9.03

     Expenses; Indemnity; Damage Waiver.    77

SECTION 9.04

     Successors and Assigns.    78

SECTION 9.05

     Survival.    81

SECTION 9.06

     Counterparts; Integration; Effectiveness.    81

SECTION 9.07

     Severability.    82

SECTION 9.08

     Right of Setoff.    82

SECTION 9.09

     Governing Law; Jurisdiction; Consent to Service of Process.    82

SECTION 9.10

     WAIVER OF JURY TRIAL.    83

SECTION 9.11

     Press Releases and Related Matters.    83

SECTION 9.12

     Headings.    84

SECTION 9.13

     Interest Rate Limitation.    84

SECTION 9.14

     Additional Waivers.    84

SECTION 9.15

     Confidentiality.    86

SECTION 9.16

     Patriot Act.    87

SECTION 9.17

     Foreign Asset Control Regulations.    87

SECTION 9.18

     Rights of Initial Lender    88

 

- iii -



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:      Form of Assignment and Acceptance Exhibit B:      Form of Note
Exhibit C:      Form of Joinder Exhibit D:      Form of Compliance Certificate
Exhibit E:      Form of Subordination Agreement

 

- iv -



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.02(a):    Lenders and Commitments Schedule 1.02(b):    Material
Agreements Schedule 3.01:    Organization Information Schedule 3.12:   
Subsidiaries; Joint Ventures Schedule 3.13:    Insurance Schedule 3.14:   
Collective Bargaining Agreements Schedule 5.13:    Post-Closing Items
Schedule 6.01:    Existing Indebtedness Schedule 6.02:    Existing Encumbrances
Schedule 6.04:    Existing Investments Schedule 6.05:    Scheduled Dispositions

 

- v -



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of March 13, 2009, among:

(a) AMERICAN APPAREL, INC., a corporation organized under the laws of the State
of Delaware, with its principal executive offices at 747 Warehouse Street, Los
Angeles, California, for itself and as agent (in such capacity, the “Borrower”);
and

(b) the FACILITY GUARANTORS now or hereafter party hereto;

(d) LION CAPITAL LLP, in its capacity as administrative agent and collateral
agent hereunder; and

(d) the LENDERS from time to time party hereto;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

“59th Street Facility” means that certain facility located at 1020 E. 59th
Street, Los Angeles, California 90001.

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (i) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (ii) for services rendered or to be rendered, or
(iii) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (i) rights to
payment evidenced by chattel paper or an instrument, (ii) commercial tort
claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit
rights or letters of credit, or (vi) rights to payment for money or funds
advanced or sold, other than rights arising out of the use of a credit or charge
card or information contained on or for use with the card.

“Acquisition” means (i) any purchase or acquisition of a Controlling interest in
Capital Stock of a Person, (ii) a purchase or acquisition of all or
substantially all of the assets or properties of a Person or of any business
unit of a Person, or (iii) any merger or consolidation of any Person with any
other Person or other transaction or series of transactions resulting in the
acquisition of all or substantially all of the assets or a Controlling interest
in the Capital Stock of any Person, in each case in any transaction or group of
transactions which are part of a common plan.

“Administrative Agent” means Lion Capital LLP, in its capacity as administrative
agent for Lenders under this Agreement and the other Loan Documents, together
with any of its successors in such capacity.

 

- 1 -



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, any Person that directly
or indirectly through one or more intermediaries Controls, is Controlled by or
is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (i) until the Closing Date, the aggregate amount of such Lender’s
Commitments then in effect and (ii) thereafter, the aggregate then unpaid
principal amount of such Lender’s Loans, including PIK Interest added to the
principal amount of such Loans, if any, and the PIK Fee added to the principal
amount of such Loans.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified and in effect from time to time.

“Agreement Value” means for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:

(a) In the case of a Hedge Agreement documented pursuant to an ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party was the
sole “Affected Party” (as therein defined) and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of ISDA
Master Agreement);

(b) In the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party which is party to such Hedge Agreement, determined
by the Administrative Agent based on the settlement price of such Hedge
Agreement on such date of determination; or

(c) In all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party that is
party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Hedge
Agreement.

“American Apparel (USA)” means American Apparel (USA), LLC, a California limited
liability company.

“Applicable Law” means as to any Person: (i) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law and (ii) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Lenders” means the Required Lenders, all affected Lenders or all
Lenders, as applicable.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with, if applicable, the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the Preamble to this Agreement.

“Borrowing” means the incurrence of Loans on the Closing Date.

“Borrowing Notice” means a request by the Borrower for a borrowing of Loans
delivered in accordance with Section 2.02(a).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed.

“Canadian Affiliate” means any Affiliate of the Borrower, whether now existing
or hereafter created or acquired, organized under the laws of Canada.

“Canadian Loan” means the loans made to Canadian Subsidiaries under the Canadian
Loan Agreement and any refinancing or replacement thereof (including successive
refinancings or replacements).

“Canadian Loan Agreement” means that certain loan agreement, dated as of
February 26, 2009, by and between The Toronto-Dominion Bank (and any other
lender thereunder), and American Apparel Canada Wholesale, Inc./American Apparel
Canada Grossiste Inc. (being the American and French names, respectively, of the
same entity), as the borrower.

“Canadian Subsidiaries” means (i) each of American Apparel Canada Wholesale Inc.
and American Apparel Canada Retail Inc., each a wholly-owned Subsidiary of the
Borrower, and (ii) all other Subsidiaries of the Borrower organized under the
laws of Canada or any political subdivision thereof. The term “Canadian
Subsidiary” shall mean any one of the foregoing Persons.

“Capital Expenditures” means, with respect to any Person for any period, (i) the
additions to property, plant and equipment and other capital expenditures of the
Loan Parties and

 

- 3 -



--------------------------------------------------------------------------------

their Subsidiaries that are (or would be) set forth on the Consolidated balance
sheet of the Loan Parties and their Subsidiaries for such period prepared in
accordance with GAAP and (ii) Capital Lease Obligations incurred by the Loan
Parties and their Subsidiaries during such period, calculated, without
duplication, for any items included in subsection (i) above; provided that the
term “Capital Expenditures” shall not include (A) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed from insurance proceeds or condemnation awards paid on
account of any casualty or condemnation event or (B) any expenditures that
constitute Permitted Acquisitions.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting capital stock, and, as to any Person that is not
a corporation or an individual, the membership or other ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and other property, and the
right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise control over
such Person, collectively with, in any such case, all warrants, options and
other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable for, any of the foregoing; provided that,
notwithstanding the foregoing, Capital Stock shall not include Indebtedness
convertible into or exchangeable for Capital Stock.

“Cash Interest” has the meaning provided in Section 2.04(a).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. §9601 et seq.

“Change of Control” means, at any time:

(a) any “change in/of control” or similar event as defined in any Charter
Document of any Loan Party or in any Material Agreement, or any document
governing Material Indebtedness of any Loan Party thereof; or

(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors (or other body exercising similar management authority) of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower, (ii) appointed by directors so nominated nor (iii) approved in
accordance with the Voting Agreement; or

(c) except with respect to the Permitted Holders, any person or “group” (within
the meaning of the Securities and Exchange Act of 1934, as amended), is or
becomes the beneficial owner (within the meaning of Rule 13d-3 or 13d-5 of the

 

- 4 -



--------------------------------------------------------------------------------

Securities and Exchange Act of 1934, as amended, except that such person shall
be deemed to have “beneficial ownership” of all Capital Stock that such person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time) directly or indirectly of thirty-five percent
(35%) or more (on a fully diluted basis) of the total then outstanding Capital
Stock of the Borrower, whether as a result of the issuance of securities of the
Borrower, a merger, consolidation, liquidation or dissolution of the Borrower, a
direct or indirect transfers of securities or otherwise; or

(d) the Borrower fails at any time to own, directly or indirectly, one hundred
percent (100%) of the Capital Stock of American Apparel (USA), free and clear of
all Liens (other than the Liens in favor of the Collateral Agent, for its own
benefit and the ratable benefit of the other Credit Parties and Permitted
Encumbrances set forth in clause (m) of the definition of Permitted
Encumbrances), except where such failure is a result of a merger or
consolidation transaction between the Borrower and American Apparel (USA)
permitted by Section 6.03.

“Change of Control Offer” has the meaning provided therefor in Section 2.08(b).

“Change of Control Payment” has the meaning provided therefor in
Section 2.08(b).

“Change of Control Payment Date” has the meaning provided therefor in
Section 2.08(b).

“Change in Law” means (i) the adoption of any law, rule or regulation after the
Closing Date, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (iii) compliance by any Credit Party with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.

“Charges” has the meaning provided therefor in Section 9.13.

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, operating agreement, membership agreement or
similar constitutive document or agreement, its by-laws and all shareholder or
other equity holder agreements, voting trusts and similar arrangements to which
such Person is a party or which is applicable to its Capital Stock, and all
other arrangements relating to the Control or management of such Person.

“Closing Date” means March 13, 2009.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document.

“Collateral Agent” means Lion Capital LLP, in its capacity as collateral agent
for the Credit Parties under this Agreement and the other Loan Documents,
together with any of its successors in such capacity.

 

- 5 -



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the aggregate commitment(s) of
such Lender hereunder to make Loans to the Borrower in an amount not to exceed
the amount set forth opposite its name on Schedule 1.02(a) hereto. As of the
Closing Date, the aggregate amount of the Commitments is $75,000,000.

“Compliance Certificate” has the meaning provided in Section 5.01(d).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, with respect to any Person for any period,
Consolidated Net Income for such period,

plus (a) without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income for such period, the sum of

(i) depreciation and amortization expense,

(ii) provisions for Taxes,

(iii) Consolidated Interest Expense and non-cash or deferred interest financing
costs,

(iv) any compensation expense incurred during such period with respect to the
issuance of up to 2,710,000 shares of common stock pursuant to Section 5.31 of
the Merger Agreement,

(v) any non-cash compensation expense incurred during such period including any
such expenses related to the issuance of Capital Stock in connection therewith,

(vi) costs and expenses incurred in connection with entering into the Loan
Documents and any amendments required under the First Lien Loan Documents
relating thereto; provided that the amounts referred to in this clause
(vi) shall not, in the aggregate, exceed $6,000,000 (excluding items covered by
other clauses of this definition) during the term of this Agreement,

(vii) expenses or charges incurred in connection with any issuance of
Indebtedness or any amendment of any instrument governing any Indebtedness;
provided that the amounts referred to in this clause (vii) shall not, in the
aggregate, exceed $500,000 in any Fiscal Quarter (excluding any items referred
to in other clauses of this definition),

(viii) any unusual or nonrecurring non-cash expenses or charges (including,
whether or not otherwise includable as a separate item in the statement of
Consolidated Net Income for such period, non-cash losses on sales of assets
outside the ordinary course of business),

(ix) non-cash charges relating to the accretion of debt discount and
amortization of warrants and changes in derivatives liabilities,

 

- 6 -



--------------------------------------------------------------------------------

(x) other non-cash charges, provided that the amounts referred to in this clause
(ix) shall not, in the aggregate, exceed $500,000 (excluding any items referred
to in other clauses of this definition) in any Fiscal Quarter, and

(xi) losses or charges for such period associated with the writedowns or
impairment of assets or intangibles (including writedowns of goodwill or other
assets pursuant to FASB 142 and 144, writedowns relating to discontinued
operations pursuant to FASB 144 and charges pursuant to FASB 141),

minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income for such period, the sum of

(i) interest income,

(ii) any unusual or nonrecurring non-cash gains increasing Consolidated Net
Income for such period (including whether or not includable as a separate item
in the Statement of Consolidated Net Income for such period, non-cash gain on
sales of assets outside of the ordinary course of business),

(iii) income tax credits to the extent not netted from provisions for Taxes,

(iv) any other non-cash gains increasing Consolidated Net Income during any such
period; provided that the amounts referred to in this clause (iv) shall not, in
the aggregate, exceed $500,000 (excluding any items referred to in other clauses
of this definition) in any Fiscal Quarter, and

(v) any cash payment made during such period in respect of items described in
clauses (viii), (ix) or (x) above subsequent to the Fiscal Quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income for such period, all as determined on a Consolidated
basis;

in each case, as determined on a Consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP.

For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each a “Reference Period”) pursuant to any
determination of the ratio of Total Debt to Consolidated EBITDA, (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any Material Disposition, Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal tot the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Disposition” means any sale, consignment, sale and leaseback, granting
of an exclusive license, transfer or other disposition of property or series of
such related transactions with respect to property that yields gross proceeds to
the Borrower or any of its Subsidiaries in excess of $2,000,000; and “Material
Acquisition” means any Acquisition or property or series of related Acquisitions
of property for consideration by the Borrower and it Subsidiaries in excess of
$2,000,000.

 

- 7 -



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, total interest expense (including that attributable to Capital Lease
Obligations in accordance with GAAP) of such Person on a Consolidated basis with
respect to all outstanding Indebtedness of such Person, including, without
limitation, the Obligations and all commissions, discounts and other fees and
charges owed with respect thereto and all net payments under interest rate Hedge
Agreements in respect of Indebtedness of the Borrower and its Subsidiaries, but
excluding any non-cash or deferred interest financing costs, all as determined
on a Consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (or loss) of such Person on a Consolidated basis for such period
taken as a single accounting period determined in accordance with GAAP;
provided, however, that there shall be excluded (i) the income (or loss) of any
Person (other than the Borrower or any of its Subsidiaries) in which any Person
(other than the Borrower or any of its Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to such Person during such period, (ii) the income (or loss) of any
Subsidiary of such Person accrued prior to the date it becomes a Subsidiary of
such Person or any of such Person’s Subsidiaries or is merged into or
consolidated with such Person or any of its Subsidiaries or substantially all of
that Person’s assets are acquired by such Person or any of its Subsidiaries from
a Person other than such Person or its Subsidiaries, (iii) the income of any
direct or indirect Subsidiary of a Person to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its Charter Documents
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) any extraordinary
items for such period, (v) foreign currency translation gains and losses (as
calculated in accordance with the Borrower’s public filings made with the SEC)
and (vi) any adjustments resulting from the application of FASB No. 133.

“Control” means the possession, directly or indirectly, of the power (i) to vote
25% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (ii) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the average cost of purchases, as reported on the Borrower’s stock
ledger based upon the Borrower’s accounting practices, which practices are in
effect on the Closing Date.

“Credit Party” means (i) the Lenders, (ii) the Agents and their Affiliates,
(iii) the beneficiaries of each indemnification obligation undertaken by the
Borrower and the other Loan Parties under any Loan Document, (iv) any other
Person to whom Obligations under this Agreement and other Loan Documents are
owing and (v) the successors and assigns of each of the foregoing.

 

- 8 -



--------------------------------------------------------------------------------

“Credit Party Expenses” means, without limitation, (i) all reasonable
out-of-pocket expenses incurred by the Agents, the Initial Lender and their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Initial Lender and the Agents, outside consultants for the
Initial Lender and the Agents (including, without limitation, commercial finance
examiners), in connection with the negotiation, preparation and administration
of the Loan Documents or any amendments, modifications, supplements or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), and (ii) all reasonable out-of-pocket expenses
incurred by the Initial Lender and the Agents, including the reasonable fees,
charges and disbursements of counsel and outside consultants for each of the
Initial Lender and the Agents (including, without limitation, commercial finance
examiners), in connection with the enforcement or protection of their rights in
connection with the Loan Documents, or in connection with the Loans made
hereunder, including all reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations; provided
that the Lenders who are not the Initial Lender and the Agents shall be entitled
to reimbursement for no more than one counsel representing all such Lenders
(absent a conflict of interest in which case the Lenders may engage and be
reimbursed for additional counsel).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would become an Event of Default.

“Default Rate” has the meaning provided in Section 2.05.

“Delinquent Lender” has the meaning provided in Section 8.15.

“Disqualified Equity Interests” means any Capital Stock which, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition, (i) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (ii) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (iii) provides for
the scheduled payments of dividends in cash or (iv) is or becomes convertible
into or exchangeable for Indebtedness or any other Capital Stock that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Maturity Date.

“dollars” or “$” refers to lawful money of the United States of America.

“Dov Charney Existing Notes” means (i) the Promissory Note, dated December 19,
2008, issued by American Apparel (USA) in favor of Dov Charney in an original
principal amount equal to $2,500,000 and (ii) the Promissory Note, dated
February 10, 2009, issued by American Apparel (USA) in favor of Dov Charney in
an original principal amount equal to $4,000,000.

 

- 9 -



--------------------------------------------------------------------------------

“Eligible Assignee” means any assignee permitted by and consented to in
accordance with Section 9.04(b); provided that in no event shall the Borrower or
any of its Affiliates (other than the Initial Lender and its Affiliates) be
Eligible Assignees.

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the preservation or
reclamation of natural resources, to the handling, treatment, storage, disposal
of Hazardous Materials or to the assessment or remediation of any Release or
threatened Release of any Hazardous Material or to the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party or one of their Subsidiaries
directly or indirectly resulting from or based upon (i) violation of any
Environmental Law, (ii) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (iii) exposure to any
Hazardous Materials, (iv) the Release or threatened Release of any Hazardous
Materials into the environment or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equipment” has the meaning set forth in the Security Documents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (i) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (ii) the failure to meet
the minimum funding standards with respect to any Plan under Section 412 or 430
of the Code or Section 302 of ERISA, whether or not waived; (iii) the filing,
pursuant to Section 412 of the Code or Section 302 of ERISA, of an application
for a waiver of the minimum funding standard with respect to any Plan; (iv) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (v) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vi) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

- 10 -



--------------------------------------------------------------------------------

“Events of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Rate” has the meaning assigned to such term in Section 1.04.

“Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (i) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (ii) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (iii) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.13(b)), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) is attributable to such Foreign Lender’s failure to comply with
Section 2.12(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.12(a).

“Existing First Lien Credit Agreement” means the Credit Agreement, dated as of
July 2, 2007 as amended, among American Apparel (USA), the other borrowers from
time to time party thereto, the facility guarantors from time to time party
thereto, Bank of America, N.A., in its capacities as administrative agent and as
collateral agent thereunder (together with its successors in such capacities),
Wells Fargo Retail Finance, LLC, as collateral monitoring agent (together with
its successors in such capacities), and the lenders from time to time party
thereto.

“Existing Second Lien Credit Agreement” means the Credit Agreement, dated as of
January 18, 2007, as amended, among American Apparel (USA), the facility
guarantors from time to time party thereto, and SOF Investments, L.P. Private
IV, as lender.

“Facility Guarantors” means (i) each of the Subsidiaries of the Borrower,
whether now existing or hereafter created or acquired, other than any Foreign
Subsidiaries, and (ii) any other Person required to become a Facility Guarantor
hereunder.

“Facility Guarantors’ Collateral Documents” means all security agreements,
mortgages, pledge agreements, deeds of trust, and other instruments, documents
or agreements executed and delivered by the Facility Guarantors to secure the
Facility Guaranty or the Obligations, as applicable.

“Facility Guaranty” means any Guarantee of the Obligations executed by the
Facility Guarantors in favor of the Credit Parties.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, treasurer or controller of such Loan Party.

“First Lien Agent” means the administrative agent and/or collateral agent, as
applicable, under the First Lien Credit Agreement.

 

- 11 -



--------------------------------------------------------------------------------

“First Lien Credit Agreement” means (i) Existing First Lien Credit Agreement and
(ii) any loan agreement or credit agreement which replaces or refinances the
Existing First Lien Credit Agreement.

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
Loan Documents (as defined in the First Lien Credit Agreement).

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Borrower.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September or December
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrower.

“Fiscal Year” means any period of twelve consecutive months ending on
December 31 of any calendar year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“GAAP” means principles which are consistent with those promulgated or adopted
by the Financial Accounting Standards Board and its predecessors (or successors)
in effect and applicable to that accounting period in respect of which reference
to GAAP is being made.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof or (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

- 12 -



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold, fungi
or similar bacteria, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law, including any material listed as a hazardous
substance under Section 101(14) of CERCLA.

“Hedge Agreement” means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.

“Indebtedness” of any Person means, without duplication:

(a) All obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person);

(b) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d) All obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business);

(e) All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

(f) All Guarantees by such Person of Indebtedness of others;

(g) All Capital Lease Obligations of such Person;

(h) All obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(i) All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(j) All Hedge Agreements;

(k) All Disqualified Equity Interests; and

 

- 13 -



--------------------------------------------------------------------------------

(l) The principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in Section 9.03(b).

“Information” has the meaning provided in Section 9.15(a).

“Initial Lender” means Lion Capital (Guernsey) II Limited or any Affiliate
thereof to whom its Loans are assigned within the first three months after the
Closing Date.

“Intellectual Property” has the meaning provided in Section 3.05(b).

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, dated as of the date hereof, among the Loan Parties and the
Collateral Agent, for its own benefit and for the benefit of the other Credit
Parties, as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, between the First Lien Agent and the Collateral Agent and
acknowledged by the Borrower and the other Loan Parties, as amended, restated,
supplemented or otherwise modified or replaced from time to time in accordance
with the terms hereof and thereof.

“Interest Election” has the meaning provided in Section 2.04(a).

“Interest Payment Date” means the last day of each of March, June, September and
December.

“Interest Rate” means a per annum rate equal to 15%.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Investment” means with respect to any Person:

(a) Any Capital Stock, evidence of Indebtedness or other security of another
Person, including any option, warrant or right to acquire the same;

 

- 14 -



--------------------------------------------------------------------------------

(b) Any loan, advance, contribution to capital, Guarantee of any obligation of
another Person, extension of credit (except for trade and customer accounts
receivable for inventory sold or services rendered in the ordinary course of
business) to another Person;

(c) Any Acquisition; and

(d) Any other investment or interest in any Person,

in all cases whether now existing or hereafter made.

“Investment Agreement” means the Investment Agreement, dated as of the date
hereof, between the Borrower and Lion Capital (Guernsey) II Limited.

“ISDA Master Agreement” means any form entitled “Master Agreement
(Multicurrency-Cross Border)” then currently published by the International Swap
and Derivatives Association, Inc. (“ISDA”), or any successor to the ISDA.

“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit
C, pursuant to which, among other things, a Person becomes a party to, and bound
by the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as a Facility Guarantor.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party or any Subsidiary thereof is entitled
to the use or occupancy of any space in a structure, land, improvements or
premises for any period of time (excluding any Lease constituting Indebtedness).

“Lenders” means the Initial Lender, the other Persons identified on Schedule
1.02(a) hereto, Lion Capital LLP, as the initial holder of Loans representing
the PIK Fee, and each assignee that becomes a party to this Agreement as set
forth in Section 9.04(b).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of any Person under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

“Loan Account” has the meaning assigned to such term in Section 2.09(a).

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Intercreditor Agreement and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, each as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.

“Loans” means all loans made pursuant to this Agreement pursuant to
Section 2.01, all PIK Interest, if any, that has been added to the principal
balance of the Loans on any Interest Payment Date pursuant to Section 2.04, and
the PIK Fee that has been added to the principal balance of the Loans on the
Closing Date pursuant to Section 2.01(c).

 

- 15 -



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means any event, fact or circumstance, which has a
material adverse effect on, (i) the business, performance, assets, financial
condition or income of the Loan Parties and their Subsidiaries taken as a whole,
(ii) the ability of the Loan Parties (taken as a whole) to perform their
respective obligations under any Loan Document to which the Borrower or any of
the Loan Parties is a party and (iv) the validity or enforceability of this
Agreement or the other Loan Documents, taken as a whole, or any of the rights or
remedies of the Credit Parties hereunder or thereunder.

“Material Agreements” means those agreements listed on Schedule 1.02(b).

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties and their Subsidiaries in an aggregate principal amount exceeding
$2,500,000. For purposes of determining the amount of Material Indebtedness at
any time, the amount of the obligations in respect of any Hedge Agreement at
such time shall be calculated at the Agreement Value thereof.

“Maturity Date” means December 31, 2013.

“Maximum Rate” has the meaning provided therefor in Section 9.13.

“Merger Agreement” means that certain Amended and Restated Agreement and Plan of
Reorganization, dated as of November 7, 2007, by and among Endeavor, Merger
Subsidiary, Borrower, American Apparel LLC, the Canadian Affiliates,
Dov Charney, each of the stockholders of the Canadian Affiliates and Sang H.
Lim.

“Minority Lenders” has the meaning provided therefor in Section 9.02(c).

“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses (including appraisals, and
brokerage, legal, title and recording tax expenses and commissions) paid by any
Loan Party or a Subsidiary to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale or other disposition of
an asset (including pursuant to a casualty or condemnation), the amount of all
payments required to be made by any Loan Party or a Subsidiary as a result of
such

 

- 16 -



--------------------------------------------------------------------------------

event to repay (or to establish an escrow for the repayment of) any Indebtedness
(other than the Obligations and the Indebtedness incurred under clause (h) of
the definition of Permitted Indebtedness) secured by such asset to the extent
that the instrument creating such Indebtedness requires such Indebtedness to be
repaid upon consummation of such event and such Indebtedness is actually so
repaid (or an escrow is actually so established for such repayment) and
(iii) all taxes paid or payable in connection with or relating to such event.

“Notes” means the notes in substantially the form as attached hereto as Exhibit
B, as may be amended, supplemented or modified from time to time.

“Obligations” means (a) the due and punctual payment of (i) the principal of,
and interest (including all interest that accrues after the commencement of any
case or proceeding by or against the Borrower or any Facility Guarantor under
the Bankruptcy Code or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case or proceeding)
on the Loans and Facility Guaranties as and when due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise,
of the Loan Parties to the Credit Parties under this Agreement and the other
Loan Documents, and (b) the due and punctual payment and performance of all the
covenants, agreements, obligations and liabilities of each Loan Party under or
pursuant to this Agreement and the other Loan Documents.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” has the meaning provided therefor in Section 9.04(e).

“Participation Register” has the meaning provided therefor in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(a) no Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b) the Borrower would be in pro forma compliance (assuming the Acquisition had
occurred at the beginning of the most recently completed period of four
consecutive Fiscal Quarters for which financial statements of the Borrower are
available) with the financial covenants in Section 6.11 if the Acquisition had
occurred on the last day of the preceding Fiscal Quarter for which financial
statements of the Borrower are available;

 

- 17 -



--------------------------------------------------------------------------------

(c) such Acquisition shall not have been objected to by the Board of Directors
of the Person (or similar governing body if such Person is not a corporation)
which is the subject of such Acquisition and such Person shall not have
announced that it will oppose such Acquisition or shall not have commenced any
action which alleges that such Acquisition will violate Applicable Law;

(d) the Borrower shall have furnished the Agents with fifteen (15) days’ prior
notice of such intended Acquisition and shall have furnished the Agents with a
current draft of the acquisition agreement and other acquisition documents, a
summary of any due diligence undertaken by the Borrower in connection with such
Acquisition, appropriate financial statements of the Person which is the subject
of such Acquisition, pro forma projected financial statements for the twelve
(12) month period following such Acquisition after giving effect to such
Acquisition (including balance sheets, cash flows and income statements by month
for the acquired Person, individually, and on a Consolidated basis with all Loan
Parties and the Subsidiaries thereof);

(e) after consummation of the Acquisition, if the Acquisition is an Acquisition
of Capital Stock, the Borrower shall own directly or indirectly a majority of
the Capital Stock in the Person being acquired, shall Control a majority of any
voting interests, and/or shall otherwise Control the governance of the Person
being acquired and such acquisition shall result in the issuer of such Capital
Stock becoming a Subsidiary and, to the extent required by Section 5.11, a
Facility Guarantor;

(f) any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or Capital Stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by the Borrower and its Subsidiaries under this Agreement; and

(g) to the extent required by Sections 5.11 and 5.13, such Acquisition shall
have resulted in the Collateral Agent, for the benefit of itself and the other
Credit Parties, having received a second priority security and/or mortgage
interest in the acquired Capital Stock, Inventory, Accounts, and other property
of the same nature as constitutes collateral under the Security Documents in
order to secure the Obligations.

“Permitted Acquisition Consideration” means in connection with any Permitted
Acquisition, the aggregate amount of, without duplication: (i) the purchase
consideration paid or payable in cash for such Permitted Acquisition, whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and including any and all
payments representing the purchase price and any assumptions of Indebtedness
and/or Guarantees, “earn-outs” and other agreements to make any payment the
amount of which is, or the terms of payment of which are, in any respect subject
to or contingent upon the revenues, income, cash flow or profits (or the like)
of any person or business and (ii) the aggregate amount of Indebtedness incurred
or assumed in connection with such Permitted Acquisition; provided in each case,
that any such future payment that is subject to a contingency shall be
considered Permitted Acquisition Consideration only to the extent of the
reserve, if any, required under GAAP (as determined at the time of the
consummation of such Permitted Acquisition) to be established in respect thereof
by the Borrower.

 

- 18 -



--------------------------------------------------------------------------------

“Permitted Disposition” means any of the following:

(a) non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business;

(b) bulk sales or other dispositions of Inventory not in the ordinary course of
business in an amount not to exceed (i) in any Fiscal Year of the Borrower and
its Subsidiaries, 3.5% of the Cost of the “Eligible Inventory” (as defined in
the First Lien Credit Agreement) of American Apparel (USA) (and the other
borrowers thereunder) at the commencement of the immediately preceding Fiscal
Year and (ii) in the aggregate from and after the Closing Date, 10% of the Cost
of the “Eligible Inventory” (as defined in the First Lien Credit Agreement) of
American Apparel (USA) (and the other borrowers thereunder) as of the Closing
Date; provided that all sales of Inventory in connection with ten (10) or more
Store closings (conducted collectively) shall be in accordance with liquidation
agreements and with professional liquidators reasonably acceptable to the
Initial Lender and the Agents;

(c) dispositions of (i) Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer best used or useful in its business or that of any Subsidiary and
(ii) dispositions of cash and cash equivalents;

(d) sales, transfers and dispositions among the Loan Parties;

(e) sales, transfers and dispositions from Subsidiaries to any Loan Party or
from any Foreign Subsidiary to any other Foreign Subsidiary;

(f) as long as no Default or Event of Default then exists or would arise
therefrom, sales and transfers of Real Estate in an amount not to exceed
$500,000 in the aggregate for all such sales, including sale-leaseback
transactions involving any Real Estate; provided that, in the case of any such
sale-leaseback transactions, if the First Lien Agent requests an intercreditor
agreement to be executed by the purchaser/lessor of such Real Estate, the Agents
shall also receive an intercreditor agreement on similar terms and conditions as
agreed by the First Lien Agent (but subject to the priority rights of the First
Lien Agent);

(g) as long as no Default or Event of Default then exists or would arise
therefrom, sales and transfers of Equipment now or hereafter owned by any Loan
Party or any Subsidiary thereof in an amount not to exceed $23,000,000 in the
aggregate for all such sales, including sale-leaseback transactions involving
such Equipment and the Scheduled Disposition; provided that, in the case of any
such sale-leaseback transactions, if the First Lien Agent requests an
intercreditor agreement to be executed by the purchaser/lessor of such
Equipment, the Agents shall also receive an intercreditor agreement on similar
terms and conditions as agreed by the First Lien Agent (but subject to the
priority rights of the First Lien Agent); and

 

- 19 -



--------------------------------------------------------------------------------

(h) dispositions, settlements and write-offs of accounts receivable in
connection with the collection or compromise thereof in the ordinary course of
business;

provided that all sales, transfers, leases and other dispositions permitted
under clauses (f) and (g) shall be made at arm’s length, for fair value and not
less than 75% of the consideration received in respect thereof shall be in the
form of cash.

“Permitted Dividends” means:

(a) dividends with respect to Capital Stock payable solely in additional shares
of or warrants to purchase common stock;

(b) stock splits or reclassifications of stock into additional or other shares
of common stock;

(c) the declaration and payment of a dividend by (i) any Subsidiary of a Loan
Party to a Loan Party and (ii) by any Subsidiary that is not a Loan Party to
another Subsidiary that is not a Loan Party; and

(d) non-cash repurchases of Capital Stock deemed to occur upon the exercise of
stock options or warrants if such Capital Stock represents a portion of the
exercise price of such options or warrants.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of a Loan Party or any Subsidiary thereof;

 

- 20 -



--------------------------------------------------------------------------------

(g) any Lien on any property or asset of any Loan Party set forth in Schedule
6.02, so long as (i) such Lien shall not cover or extend to any other property
or asset of any Loan Party or any Subsidiary thereof and (ii) such Lien shall
secure only the Indebtedness that it secures as of the Closing Date (and
extensions, modifications, refinancings, renewals and replacements thereof
permitted under Section 6.01);

(h) (x) Liens on fixed or capital assets acquired by any Loan Party or any
Subsidiary (and proceeds thereof and insurance proceeds relating thereto) which
are permitted under clause (e)(i) of the definition of Permitted Indebtedness so
long as (i) such Liens and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition or the completion of the
construction or improvement thereof (other than refinancings thereof permitted
hereunder), (ii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquisition of such fixed or capital assets, and (iii) such Liens shall
not cover or extend to any other property or assets of the Loan Parties or any
Subsidiary, and (y) Liens on Equipment securing Indebtedness permitted under
clause (e)(ii) of the definition of Permitted Indebtedness or leases entered
into pursuant to sale-leasebacks permitted under clause (g) of the definition of
Permitted Disposition, so long as such Liens are limited to such Equipment,
proceeds thereof and any insurance proceeds relating thereto;

(i) Liens created pursuant to the Loan Documents in favor of the Collateral
Agent, for its own benefit and the benefit of the other Credit Parties, to
secure the Obligations;

(j) landlords’ and lessors’ Liens in respect of rent not in default or being
contested in good faith;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments; provided that such Liens (i) attach only to such
Investments and (ii) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions or
customary provisions in account agreements relating to banker’s liens, liens in
favor of securities intermediaries, rights of setoff or similar rights and
remedies as to deposit accounts or securities accounts or other funds maintained
with depository institutions or securities intermediaries;

(m) Liens in favor of the First Lien Agents securing the “Obligations” (as
defined in the First Lien Credit Agreement) of the American Apparel (USA) and
the other Loan Parties (as defined in the First Lien Credit Agreement);

 

- 21 -



--------------------------------------------------------------------------------

(n) Liens securing the obligations of American Apparel Canada Wholesale Inc. and
American Apparel Canada Retail Inc. (and any other Canadian Subsidiary) under
the Canadian Loan;

(o) Liens securing Indebtedness permitted under clause (v) of the definition of
Permitted Indebtedness;

(p) Liens of customs authorities relating to importation of goods;

(q) Liens arising out of conditional sale, title retention, consignments or
similar arrangements;

(r) non-exclusive licenses of Intellectual Property permitted under clause
(a) of the definition of Permitted Dispositions; and

(s) Liens on assets of Persons acquired in Acquisitions which were not incurred
in contemplation of such Acquisition and which do not extend to assets of any
other Person.

“Permitted Holders” means (i) Dov Charney, (ii) the spouse or a family member,
estate or heir of Dov Charney, (iii) any trust, corporation, partnership or
other entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially holding an 80% or more controlling interest (or beneficial
interest, in the case of a trust) of which consist of Dov Charney and/or such
other Persons referred to in clause (ii) above or any combination thereof, and
(iv) Lion Capital LLP or any of its Affiliates.

“Permitted Indebtedness” means each of the following:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness set forth in Schedule 6.01 and extensions, modifications,
renewals and replacements of any such Indebtedness, so long as after giving
effect thereto (i) the principal amount of the Indebtedness outstanding at such
time is not increased, (ii) the result of such extension, renewal or replacement
shall not be an earlier maturity date or decreased weighted average life to
maturity, (iii) the terms and conditions (including, if applicable, as to
collateral and subordination, but excluding interest rates) of such extended,
renewed or replaced Indebtedness are not materially less favorable to the
Lenders than the terms and conditions of the Indebtedness being extended,
renewed or replaced and (iv) the direct and contingent obligors with respect to
such Indebtedness are not changed;

(c) Indebtedness of any Loan Party to any other Loan Party; provided that such
Indebtedness (i) has a maturity which extends beyond the Maturity Date,
(ii) does not require the payment of principal in cash prior to the Maturity
Date (iii) is subordinated to the Obligations on terms reasonably acceptable to
the Initial Lender and the Agents and (iv) is represented by a promissory note
and pledged to the Collateral Agent (or any agent thereof, including, if
applicable, the First Lien Agent) as Collateral for the Obligations;

 

- 22 -



--------------------------------------------------------------------------------

(d) (i) Guarantees by any Loan Party of Indebtedness of any other Loan Party and
(ii) Guarantees by any Foreign Subsidiary of Indebtedness of another Foreign
Subsidiary;

(e) (i) purchase money Indebtedness of any Loan Party or their Subsidiaries to
finance the acquisition of any fixed or capital assets, including Capital Lease
Obligations, and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof (and not incurred in contemplation of such acquisition) and extensions,
renewals, refinancings and replacements of any such Indebtedness that (w) do not
increase the outstanding principal amount thereof or (x) result in an earlier
maturity date or decreased weighted average life to maturity thereof, and
(ii) Indebtedness incurred with respect to any financing of or secured by
Equipment now or hereafter owned by any Loan Party (including without limitation
any sale-leaseback transaction with respect to such equipment) and extensions,
renewals, refinancings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life to maturity thereof; provided
that (x) with respect to extensions, renewals, refinancings or replacements of
such Indebtedness under either clause (i) or (ii) above, (A) the terms and
conditions (including, if applicable as to collateral and subordination, but
excluding interest rates) of such extended, renewed or replaced Indebtedness are
not materially less favorable to the Lenders than the terms and conditions of
the Indebtedness being extended, renewed or replaced and (B) the direct and
contingent obligors with respect to such Indebtedness are not changed, (y) in
the case of any Indebtedness incurred with respect to any financing of, or
secured by, Equipment in connection with a sale-leaseback transaction permitted
hereunder (including the Scheduled Disposition), if the First Lien Agent
requests an intercreditor agreement to be executed by the purchaser/lessor of
such Equipment, the Agents shall also receive an intercreditor agreement on
similar terms and conditions as agreed by the First Lien Agent (but subject to
the priority rights of the First Lien Agent), and (z) the aggregate principal
amount of Indebtedness permitted by this clause (e) and shall not exceed
$25,000,000 at any time outstanding;

(f) Indebtedness under Hedge Agreements and guarantees thereof, entered into in
the ordinary course of business and not for speculative purposes;

(g) contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of retail stores;

(h) Indebtedness under the First Lien Loan Documents; provided that in no event
shall the principal amount of such Indebtedness at any time outstanding exceed
$75,000,000 less the amount of any permanent repayments, permanent prepayments
or commitment reductions thereunder; provided, further, that such limitation
shall not apply to protective advances made pursuant to the First Lien Credit
Agreement so long as the principal amount of all such Indebtedness at any time
outstanding does not exceed $85,000,000 less the amount of any permanent
repayments, permanent prepayments or commitment reductions thereunder;

 

- 23 -



--------------------------------------------------------------------------------

(i) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition; provided that such Indebtedness (i) does not require the payment of
principal or interest in cash prior to the Maturity Date, (ii) has a maturity
which extends beyond the Maturity Date, and (iii) is subordinated to the
Obligations on substantially the same terms as those set forth in Exhibit E or
on subordination terms reasonably acceptable to the Initial Lender and the
Agents; provided, further, that in no event shall such Indebtedness exceed
$5,000,000 at any time outstanding;

(j) Indebtedness of any Loan Party owing to any Foreign Subsidiary; provided
that such Indebtedness (i) has a maturity which extends beyond the Maturity
Date, (ii) does not require the payment of principal in cash prior to the
Maturity Date, and (iii) is subordinated to the Obligations on substantially the
terms set forth on Exhibit E or on subordination terms reasonably acceptable to
Initial Lender and the Agents.

(k) Indebtedness under the Dov Charney Existing Notes; provided that in no event
shall the aggregate principal amount of such Indebtedness at any time exceed
$3,500,000 (after giving effect to the principal repayment to be made on the
Closing Date) plus the amount of interest paid in kind thereon pursuant to the
terms thereof (as such terms exist on the date hereof) and added to the
principal amount of such Indebtedness;

(l) Indebtedness under the Canadian Loan Agreement and any documents executed in
connection therewith, without duplication; provided that in no event shall the
principal amount of such Indebtedness at any time outstanding exceed $5,000,000
less the amount of any permanent repayments, permanent prepayments or commitment
reductions thereunder (excluding any repayments, prepayments or reductions
relating to a refinancing or replacement of the Canadian Loan Document), and
modifications, refinancings, refundings, renewals, replacements or extensions
thereof (provided that refinancing or replacements shall be permitted if the
outstanding principal in the relevant currency is not increased, even if such
refinancings or replacement results in the outstanding amounts thereof to exceed
$5,000,000 because of fluctuations in the Exchange Rate for such currency after
the date of original incurrence);

(m) [intentionally deleted];

(n) [intentionally deleted];

(o) Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary; and

(p) Indebtedness incurred by any Subsidiary owing to a Loan Party or any other
Subsidiary to the extent that such Indebtedness is permitted pursuant to clauses
(k) and (l) of the definition of “Permitted Investment”;

(q) Indebtedness in respect of trade payables more than 120 days past due
incurred in the ordinary course of business in an aggregate amount not to exceed
$5,000,000;

 

- 24 -



--------------------------------------------------------------------------------

(r) [intentionally deleted];

(s) Indebtedness consisting of the financing of insurance premiums;

(t) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within five Business Days of incurrence;

(u) Indemnification obligations or obligations in respect of purchase price or
other similar adjustments incurred by any Loan Party pursuant to a Permitted
Acquisition, any other Permitted Investment or Permitted Disposition hereunder;
provided that such amount is not Indebtedness required to be reflected on the
balance sheet of the Borrower or any of its Subsidiaries in accordance with GAAP
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance sheet for purposes of this proviso);

(v) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $10,000,000 at any time outstanding (it being understood that
Indebtedness incurred under this clause (v) may be refinanced so long as the
outstanding principal in the relevant currency is not increased, even if such
refinancing results in the outstanding amounts thereof to exceed $10,000,000
because of fluctuations in the Exchange Rate for such currency after the date of
original incurrence);

(w) Indebtedness of Persons acquired in Acquisitions not incurred in
contemplation of such Acquisition so long as the aggregate amount of such
Indebtedness outstanding at any time does not exceed $10,000,000; and

(x) other unsecured Indebtedness of the Loan Parties in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding; provided that such
Indebtedness (i) has a maturity which extends beyond the Maturity Date,
(ii) does not require the payment of principal or interest in cash prior to the
Maturity Date and (iii) is subordinated to the Obligations on substantially the
same terms as those set forth in Exhibit E or on subordination terms reasonably
acceptable to the Initial Lender and the Agents.

“Permitted Investments” means each of the following:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or any state or state agency thereof, in
each case maturing within one (1) year from the date of acquisition thereof;

(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at the date of acquisition, the highest or next
highest credit rating obtainable from S&P or from Moody’s;

 

- 25 -



--------------------------------------------------------------------------------

(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof which are
issued or guaranteed by, or placed with, and demand deposit and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer;

(e) shares of any money market mutual fund that has substantially all of its
assets invested in the types of investments referred to in clauses (a) through
(d), above;

(f) Investments existing on the Closing Date;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) Loans or advances to employees including but not limited to advances for the
purpose of travel, entertainment or relocation in the ordinary course of
business; provided that no such loan to any individual shall exceed $50,000 at
any time and all such loans to employees shall not exceed $500,000 in the
aggregate at any time;

(i) as long as no Event of Default then exists or would arise therefrom,
(i) Permitted Acquisitions of a Person which becomes a Loan Party or of assets
which are acquired by a Loan Party and (ii) Permitted Acquisitions of a Person
which does not become a Loan Party or of assets by a non-Loan Party so long as
the aggregate amount of Permitted Acquisition Consideration of all Permitted
Acquisitions consummated under this clause (ii) does not exceed, when combined
with the aggregate amount of Investments made pursuant to clause (k) below,
$35,000,000 in the aggregate plus an amount equal to any repayments, returns and
distributions actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the fair market
value of such Investment at the time such Investment was made);

(j) as long as no Event of Default then exists or would arise therefrom, other
Investments in an amount not to exceed $2,000,000 in the aggregate plus an
amount equal to any repayments, returns and distributions actually received in
cash in respect of any such Investment (which amount shall not exceed the amount
of such Investment valued at the fair market value of such Investment at the
time such Investment was made);

(k) as long as no Event of Default then exists or would arise therefrom,
Investments by a Loan Party in a Foreign Subsidiary to the extent that such
Investments do not exceed, when combined with the aggregate amount of Permitted
Acquisition

 

- 26 -



--------------------------------------------------------------------------------

Consideration of all Permitted Acquisitions consummated pursuant to clause
(i)(ii) above, $35,000,000 in the aggregate plus an amount equal to any
repayments, returns and distributions actually received in cash in respect of
any such Investment (which amount shall not exceed the amount of such Investment
valued at the fair market value of such Investment at the time such Investment
was made);

(l) Investments by a Loan Party in another Loan Party;

(m) Investments by a Foreign Subsidiary in another Foreign Subsidiary;

(n) Guarantees by any Loan Party of obligations in respect of Leases of any
Foreign Subsidiary existing as of the Closing Date and described on Schedule
6.04; and

(o) Investments held by any Person acquired pursuant to an Acquisition and not
made in contemplation thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Fee” shall have the meaning provided in Section 2.01(c).

“PIK Interest” shall have the meaning provided in Section 2.04(a).

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Ownership Interest Pledge and Security Agreement,
dated as of the date hereof, among the Loan Parties party thereto and the
Collateral Agent, for its own benefit and the benefit of the other Credit
Parties, as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“Prepayment Event” means any of the following events:

(a) except with respect to the Scheduled Disposition, any sale, transfer or
other disposition pursuant to clause (f) or (g) of the definition of Permitted
Disposition of any property or asset of a Loan Party or any Subsidiary of a Loan
Party resulting in receipt of Net Proceeds in excess of $500,000; provided that
the foregoing shall cease to be a Prepayment Event to the extent an amount equal
to such Net Proceeds are utilized to acquire assets useful in the business of
the Loan Parties and their Subsidiaries within six months after receipt of such
Net Proceeds;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party or any Subsidiary resulting in receipt of Net Proceeds in
excess of $500,000; provided that the foregoing shall cease to be a Prepayment
Event to the extent an amount equal to such Net Proceeds are utilized to acquire
similar assets useful in the business of the Loan Parties and their Subsidiaries
within six months after receipt of such Net Proceeds;

 

- 27 -



--------------------------------------------------------------------------------

(c) the issuance by the Borrower of any Capital Stock, other than the Warrants,
warrants issued to SOF Investments, L.P.. Private IV (and any Capital Stock
issuable upon exercise thereof) or Capital Stock issued to management, employees
or directors of the Borrower or any of its Subsidiaries pursuant to any stock
option or stock appreciation rights plan or any management, director and/or
employee stock ownership or incentive plan; or

(d) the incurrence by a Loan Party or any Subsidiary of a Loan Party of any
Indebtedness other than Permitted Indebtedness.

“Qualified Equity Interest” means any Capital Stock that does not constitute a
Disqualified Equity Interest.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party or any Subsidiary thereof, including all easements,
rights-of-way, and similar rights relating thereto and all leases, tenancies,
and occupancies thereof.

“Register” has the meaning provided in Section 9.04(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Reports” has the meaning provided in Section 8.13(b).

“Required Lenders” means (i) if there are two or fewer Lenders who are not
Delinquent Lenders, all Lenders who are not Delinquent Lenders or (ii) if there
are three or more Lenders who are not Delinquent Lenders, at any time, Lenders
(other than Delinquent Lenders) holding more than 50% of (A) until the Closing
Date, the Commitments and (B) thereafter the aggregate unpaid principal amount
of the Loans outstanding, including PIK Interest, if any, added to the principal
amount of the Loans and the PIK Fee, in each case..

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar

 

- 28 -



--------------------------------------------------------------------------------

deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Capital Stock of a Person or any option,
warrant or other right to acquire any Capital Stock of a Person; provided that
“Restricted Payments” shall not include any dividends or distributions payable
solely in Qualified Equity Interests of a Loan Party or a Subsidiary of a Loan
Party.

“S&P” means Standard & Poor’s Ratings Service or any successor by merger or
consolidation to its business.

“Scheduled Disposition” means any sale-leaseback transactions or other
financings of the Equipment set forth on Schedule 6.05.

“SEC” means the Securities and Exchange Commission or any successor agency
thereto.

“Security Agreement” means the Security Agreement dated as of the date hereof,
among the Loan Parties and the Collateral Agent, for its benefit and for the
benefit of the other Credit Parties, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreement, the Facility Guaranty, the Facility
Guarantors’ Collateral Documents, and each other security agreement or other
instrument or document executed and delivered pursuant to this Agreement or any
other Loan Document to secure any of the Obligations.

“Senior Lenders” means the lenders party to the First Lien Credit Agreement.

“Settlement Date” has the meaning provided in Section 2.11.

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (ii) the present fair saleable value of the properties and assets of
such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (v) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged.

“Specified Financing Documentation” means, collectively, the Existing First Lien
Credit Agreement and the Security Agreement, Pledge Agreement, Intellectual
Property Security Agreement and the Facility Guaranty (each as defined in the
Existing First Lien Credit Agreement) and any similar agreement which replaces
or refinances the Existing First Lien Credit Agreement, the Canadian Loan
Agreement (and any similar agreement which replaces or refinances the Canadian
Loan Agreement), the Dov Charney Existing Notes and all amendments, exhibits and
schedules relating thereto.

 

- 29 -



--------------------------------------------------------------------------------

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party or Subsidiary thereof.

“Subordinated Indebtedness” means Indebtedness (including the Dov Charney
Existing Notes) which is expressly subordinated in right of payment to the prior
payment in full of the Obligations and which is in form and on terms approved in
writing by the Initial Lender and the Agents.

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which Capital Stock representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, Controlled or
held, or (ii) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. Unless the context otherwise requires, “Subsidiary”
or “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Commitment” means $75,000,000.

“Total Debt” means, as of any date of determination, the outstanding principal
amount of Indebtedness (not including Hedge Agreements and the undrawn portion
of any Indebtedness described in clause (h) of the definition thereof) of the
Loan Parties and their Subsidiaries on a Consolidated basis.

“Total Debt to Consolidated EBITDA” means, as of any date of determination, the
ratio of (a) Total Debt outstanding as of such date of determination to
(b) Consolidated EBITDA for the most recent four Fiscal Quarter period ended on
or prior to such date of determination.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Voting Agreement” means the Investment Voting Agreement, dated as of March 13,
2009, between Dov Charney and Lion Capital (Guernsey) II Limited.

 

- 30 -



--------------------------------------------------------------------------------

“Unanimous Consent” means the consent of Lenders (other than Disqualified
Lenders) holding 100% of (i) until the Closing Date, the Commitments and
(ii) thereafter, the aggregate unpaid principal amount of the Loans outstanding,
including PIK Interest, if any, and the PIK Fee, in each case added to the
principal amount of the Loans and (y) the aggregate Available Commitment then in
effect.

“Warrants” means those certain Warrants to Purchase Shares of Common Stock of
American Apparel, Inc. issued on March 13, 2009, and any other warrants issued
to the Initial Lender after the date hereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in the other Loan Documents), (b) any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) all financial
statements and other financial information provided by the Borrower to the
Agents or any Lender shall be provided with reference to dollars, (g) all
references to “$” or “dollars” or to amounts of money shall be deemed to be
references to the lawful currency of the United States of America, and (h) this
Agreement and the other Loan Documents are the result of negotiation among, and
have been reviewed by counsel to, among others, the Borrower, the Initial Lender
and the Agents and are the product of discussions and negotiations among all
parties. Accordingly, this Agreement and the other Loan Documents are not
intended to be construed against the Agents or any of the Lenders merely on
account of the Agents’ or any Lender’s involvement in the preparation of such
documents.

SECTION 1.03 Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect on the
Closing Date; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower requests an

 

- 31 -



--------------------------------------------------------------------------------

amendment to any provision hereof to reflect the effect of any change occurring
after the date hereof in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such provision shall have been amended in accordance
herewith.

SECTION 1.04 Currency Equivalents Generally.

For purposes of determining compliance with Section 6.01 with respect to any
amount of Indebtedness in a currency other than dollars, compliance will be
determined at the date of incurrence thereof using the dollar equivalent thereof
at the Exchange Rate in effect at the date of such incurrence. For purposes of
the foregoing, “Exchange Rate” means on any day with respect to any currency
(other than dollars), the rate at which such currency may be exchanged into any
other currency (including dollars), as set forth at approximately 11:00 a.m.
(London time) on such day on the Reuters World Currency Page for such currency.
In the event that such rate does not appear on any Reuters World Currency Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed by the
Administrative Agent and the Borrower.

ARTICLE II

Amount and Terms of Credit

SECTION 2.01 Loans.

(a) Subject to the terms and conditions set forth herein, the Initial Lender
agrees to make Loans on the Closing Date in an amount equal to $75,000,000.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed.

(b) The parties hereto hereby acknowledge and agree that the Loans made pursuant
to Section 2.01(a) on the Closing Date, together with the Warrants, constitute
an “investment unit” for Federal income tax purposes. The Borrower and Lion
Capital LLP shall, as promptly as possible, but no later than thirty (30) days
after the Closing Date, mutually determine, in consultation with a mutually
agreeable accounting firm, an allocation of the $75,000,000 purchase price for
such investment unit between the Loans made pursuant to Section 2.01(a) and the
Warrants based on their respective relative fair market values.

(c) The Borrower agrees to pay to Lion Capital LLP, on the Closing Date a fee in
amount equal to $5,000,000 (the “PIK Fee”). The PIK Fee shall be paid in full on
the Closing Date by increasing the outstanding principal amount of Loans by the
amount of the PIK Fee on the Closing Date. The PIK Fee so added to the principal
amount of the Loans shall bear interest as provided in Section 2.04 beginning on
the Closing Date. The obligation of the Borrower to pay the PIK Fee shall be
automatically evidenced by this Agreement or, if applicable, any Notes issued
pursuant to this Agreement.

 

- 32 -



--------------------------------------------------------------------------------

SECTION 2.02 Making of Loans.

(a) The Borrower shall give the Initial Lender and the Administrative Agent
irrevocable notice (which notice must be received by the Initial Lender prior to
6:00 p.m., New York City time, at least one Business Day prior to the Closing
Date) requesting that the Initial Lender make the Loans on such dates and
specifying the amount to be borrowed. Not later than 1:30 p.m., New York City
time, on the Closing Date, the Initial Lender shall fund the amount of its Loans
(as determined in accordance with Section 2.01) in immediately available funds
to the Borrower by wire transfer of such funds in accordance with instructions
provided to (and reasonably acceptable to) the Initial Lender.

(b) Each Lender may fulfill its Commitment with respect to any Loan by causing
any lending office of such Lender to make such Loan; provided, however, that any
such use of a lending office shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of the applicable Note. Each Lender
shall, subject to its overall policy considerations, use reasonable efforts (but
shall not be obligated) to select a lending office which will not result in the
payment of increased costs by the Borrower pursuant to Section 2.06.

SECTION 2.03 Notes.

(a) The Loans made by each Lender shall be evidenced by Notes, upon request by
such Lender, duly executed on behalf of the Borrower, dated the Closing Date,
payable to the order of such Lender in an aggregate principal amount equal to
such Lender’s Commitment or, in the case of Lion Capital LLP, in an aggregate
principal amount equal to the PIK Fee.

(b) Each Lender is hereby authorized by the Borrower to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrower to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

(c) Upon receipt of an affidavit of a Lender as to the loss, theft, destruction
or mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrower will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

 

- 33 -



--------------------------------------------------------------------------------

SECTION 2.04 Mandatory Principal and Interest Payments on Loans.

(a) The Borrower may, at its option (an “Interest Election”), elect to pay
interest on the Loans on each Interest Payment Date (i) entirely in cash (“Cash
Interest”), (ii) 50% in Cash Interest and 50% by increasing the outstanding
principal amount of the Loans on the relevant Interest Payment Date by the
amount of interest accrued from the effective date of any such Interest Election
until such Interest Payment Date (“PIK Interest”) or (iii) 100% in PIK Interest,
with such increases to the principal amount of the Loans allocated on a pro rata
basis to the outstanding Loans of the Lenders in accordance with such Lenders
Aggregate Exposure Percentages immediately prior to such allocation. Unless the
context otherwise requires, for all purposes hereof, references to “principal
amount” of the Loans refers to the face amount of the Loans and not gross
proceeds funded hereunder and includes any interest so capitalized and added to
the principal amount of the Loans from the date on which such interest has been
so added.

(b) The Borrower must make an Interest Election by delivering a notice to the
Administrative Agent no later than 10 Business Days prior to the effective date
of any Interest Election, which notice shall specify (x) whether such Interest
Election is made under clause (i), (ii) or (iii) of the immediately preceding
paragraph and (y) the effective date of such Interest Election, which effective
date must be the first Business Day after the preceding Interest Payment Date.
An Interest Election shall remain in effect until the earlier of (i) next
Interest Payment Date following the effective date of such Interest Election and
(ii) the Maturity Date; provided that no more than one Interest Election may be
given by the Borrower in any three-month period. The Administrative Agent shall
promptly deliver a corresponding notice to each Lender. In the absence of such
an election for any interest period, interest on the Loans shall be payable as
PIK Interest.

(c) Subject to Section 2.05, each Loan shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 (or 366 days, if
applicable) at a rate per annum that shall be equal to the Interest Rate
compounding quarterly.

(d) Cash Interest accrued on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan, except as otherwise provided in this Agreement.
PIK Interest accrued on each Loan shall be payable by increasing the outstanding
principal amount of the Loans by the amount of PIK Interest on the Interest
Payment Date applicable to such Loan for such period and in such amounts as
required by the relevant Interest Election(s). Any interest so added to the
principal amount of the Loans shall bear interest as provided in this
Section 2.04 from the date on which such interest has been so added. The
obligation of the Borrower to pay PIK Interest shall be automatically evidenced
by this Agreement or, if applicable, any Notes issued pursuant to this
Agreement.

(e) All accrued and unpaid interest shall be paid in cash at maturity (whether
by acceleration or otherwise), after such maturity on demand and upon any
repayment or prepayment thereof (on the amount prepaid).

(f) In addition to interest payments required to be made hereunder, and subject
to the rights of acceleration hereunder, the full unpaid principal balance of
the Loans, including PIK Interest, if any, and the PIK Fee, in each case that
has been added to the principal balance of the Loans, shall be payable in full
on the Maturity Date.

 

- 34 -



--------------------------------------------------------------------------------

SECTION 2.05 Default Interest.

After the occurrence of any Default which remains unremedied for twenty
(20) days and at all times thereafter while such Default remains unremedied,
interest shall accrue on all outstanding Loans including on PIK Interest, if
any, and the PIK Fee, in each case that has been added to the principal amount
of the Loan (after as well as before judgment, as and to the extent permitted by
law) at a rate per annum (the “Default Rate”) equal to the Interest Rate in
effect from time to time plus 2% per annum and such interest shall be payable in
cash on each Interest Payment Date (or any earlier maturity of the Loans).

SECTION 2.06 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender; or

(ii) impose on any Lender any other condition affecting this Agreement or Loans
made by such Lender;

and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.06 and setting forth in reasonable
detail the manner in which such amount or amounts were determined shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.06 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that no compensation will be paid to any
Lender with respect to any Change in Law that has occurred 180 days before such
Lender has demanded compensation under this Section 2.06.

 

- 35 -



--------------------------------------------------------------------------------

SECTION 2.07 Optional Prepayment of Loans; Reimbursement of Lenders.

(a) The Borrower shall have the right to prepay any outstanding Loans, in whole
or part, upon at least two (2) Business Day’s prior written notice or facsimile
notice to the Administrative Agent, prior to 5 p.m., New York time.

(b) [Intentionally Deleted.]

(c) Any prepayment made pursuant to this Section 2.07 shall be subject to the
following limitations:

(i) All prepayments shall be paid to the Administrative Agent for application to
the prepayment of outstanding Loans, including PIK Interest, if any, and the PIK
Fee, together with any accrued and unpaid interest, ratably in accordance with
each Lender’s Aggregate Exposure Percentage; and

(ii) Each notice of prepayment shall specify the prepayment date and the
principal amount of the Loans to be prepaid. Each notice of prepayment shall be
irrevocable and shall commit the Borrower to prepay such Loan by the amount and
on the date stated therein; provided that if a notice of prepayment is expressly
conditioned upon the effectiveness of an acquisition, debt incurrence or equity
issuance, then such notice of prepayment may be revoked (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. The Administrative Agent shall, promptly after
receiving notice from the Borrower hereunder, notify each Lender of the
principal amount of the Loans held by such Lender which are to be prepaid, the
prepayment date and the manner of application of the prepayment.

(d) In the event the Borrower fails to prepay the Loans on the date specified in
any prepayment notice delivered pursuant to Section 2.07(a), the Borrower, on
demand by any Lender, shall pay to the Administrative Agent, for the account of
such Lender, any amounts required to compensate such Lender for any loss
incurred by such Lender as a result of such failure to prepay. Any Lender
demanding such payment shall deliver to the Borrower from time to time one or
more certificates setting forth the amount of such loss as determined by such
Lender and setting forth in reasonable detail the manner in which such amount
was determined.

SECTION 2.08 Mandatory Prepayment; Commitment Termination.

The outstanding Obligations shall be subject to prepayment as follows:

(a) The Borrower shall, to the extent permitted by the First Lien Credit
Agreement, apply all Net Proceeds received by the Loan Parties or any Subsidiary
from any Person or from any source on account of any Prepayment Event to prepay
the Loans, except as otherwise provided herein. All prepayments made pursuant to
this Section 2.08(a) shall be paid to the Administrative Agent for application
to the prepayment of outstanding Loans, including PIK Interest, if any, and the
PIK Fee together with any accrued and unpaid interest, ratably in accordance
with each Lender’s Aggregate Exposure Percentage. Notwithstanding anything to
the contrary in the foregoing, at any time a mandatory prepayment pursuant to
this Section

 

- 36 -



--------------------------------------------------------------------------------

2.08(a) is subject to the Payment Conditions under the terms of and as defined
in the First Lien Credit Agreement, (i) if the Payment Conditions are satisfied
(after giving effect to such prepayment) on the date of such Prepayment Event,
an amount equal to the Net Proceeds received on account of such Prepayment Event
shall be applied to prepay the Loans on the first Business Day following such
Prepayment Event in accordance with this Section 2.08(a), or (ii) if the Payment
Conditions are not satisfied (after giving effect to such prepayment) on the
date of such Prepayment Event, an amount equal to the portion of such Net
Proceeds, if any, that may be applied under the Payment Conditions to prepay the
Loans shall be applied to prepay the Loans on the first Business Day following
such Prepayment Event that the Payment Conditions are satisfied (after giving
effect to such prepayment) (provided no such prepayment shall be required if the
amount of Loans required to be prepaid after satisfaction of the Payment
Conditions would be less than $200,000).

(b) Upon the occurrence of a Change of Control, the Borrower will make an offer
(a “Change of Control Offer”) to the Lenders to repurchase the Loans at a
purchase price in cash equal to one hundred and six percent (106%) of (x) the
aggregate principal amount of such Loans outstanding, including PIK Interest, if
any, and the PIK Fee plus (y) accrued and unpaid interest (the “Change of
Control Payment”). Within five (5) Business Days following any Change of
Control, the Borrower will provide irrevocable notice to the Administrative
Agent describing the transaction or transactions that constitute the Change of
Control and stating the purchase price and the purchase date, which shall be no
later than five (5) Business Days from the date such notice is given (the
“Change of Control Payment Date”). On the Change of Control Payment Date, the
Borrower will deposit with the Administrative Agent an amount equal to the
Change of Control Payment in respect of the Loans of each Lender that has
accepted the Change of Control Offer.

(c) The Commitments shall terminate at 1:30 p.m., New York City time, on
March 13, 2009.

SECTION 2.09 Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrower (the “Loan Account”) which will reflect (i) all Loans made by
the Lenders to the Borrower, (ii) all increases in the outstanding principal
amount of the Loans resulting from the payment of PIK Interest and the PIK Fee
and (iii) any and all other monetary Obligations that have become payable.

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrower or from others for the Borrower’s
account. After the end of each Fiscal Quarter, the Administrative Agent shall
send to the Borrower a statement accounting for the Loan Account during such
Fiscal Quarter. The quarterly statements shall, absent manifest error, be an
account stated, which is final, conclusive and binding on the Borrower.

 

- 37 -



--------------------------------------------------------------------------------

SECTION 2.10 Payments.

(a) The Borrower shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest or fees, of amounts
payable under Section 2.06, Section 2.07(d) or Section 2.12, or otherwise) prior
to 2:00 p.m., New York time, on the date when due, in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s address as listed in Section 9.01, except that
payments pursuant to Section 2.06, Section 2.07(d), Section 2.12 and
Section 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars.

(b) All funds received by and available to the Administrative Agent to pay
principal, interest and fees then due hereunder, shall be applied in accordance
with the provisions of Section 7.03 hereof, as applicable, ratably among the
parties entitled thereto in accordance with the amounts of principal, interest,
and fees then due to such respective parties.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent, for
the account of the Lenders hereunder, that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at an interest rate that is usual and
customary for syndicated financings to be agreed between the Administrative
Agent and such Lender.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.11 Settlement Amongst Lenders.

The amount of each Lender’s applicable Aggregate Exposure Percentage of
outstanding Loans shall be computed quarterly (or more frequently in the
Administrative Agent’s discretion) and shall be adjusted based on all Loans, all
increases in the outstanding principal amount of the Loans resulting from the
payment of interest in kind and repayments of Loans received by the
Administrative Agent as of 2:00 p.m., New York time, on the first Business Day
(such date, the “Settlement Date”) following the end of the period specified by
the Administrative Agent.

 

- 38 -



--------------------------------------------------------------------------------

SECTION 2.12 Taxes.

(a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, however,
that if a Loan Party shall be required to deduct, or an Agent or a Lender shall
be required to remit, any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions or remittances for Taxes (including deductions
applicable to additional sums payable under this Section 2.12) the applicable
Credit Party receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Loan Party shall make such deductions and
(iii) the Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Borrower shall indemnify each Credit Party, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Credit Party on or with respect to any payment by or on
account of any obligation of the Loan Parties hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.12) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Credit
Party, or by the Administrative Agent on its own behalf or on behalf of any
other Credit Party, setting forth in reasonable detail the manner in which such
amount was determined, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction in
withholding tax shall deliver to the Borrower and the Administrative Agent two
(2) copies of (x) either United States Internal Revenue Service Form W-8BEN or
Form W-8ECI, or any subsequent versions thereof or successors thereto, (y) in
the case of a Foreign Lender claiming exemption from or reduction in U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN, or any subsequent versions thereof or successors thereto, together with
a certificate representing that such Foreign Lender (A) is not a bank for
purposes of Section 881(c) of the Code, (B) is not a 10 percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of any Loan Party and
(C) is not a controlled foreign corporation related to the Loan

 

- 39 -



--------------------------------------------------------------------------------

Parties (within the meaning of Section 864(d)(4) of the Code) or (z) United
States Internal Revenue Service Form W-8IMY and all necessary attachments
(including the forms described in clauses (x) and (y) above, as required),
properly completed and duly executed by such Foreign Lender claiming, as
applicable, complete exemption from or reduced rate of, U.S. Federal withholding
tax on payments by the Loan Parties under this Agreement and the other Loan
Documents, or in the case of a Foreign Lender claiming exemption for “portfolio
interest” certifying that it is a foreign corporation, partnership, estate or
trust. Such forms shall be delivered by each Foreign Lender on or before the
date it becomes a party to this Agreement (or, in the case of a transferee that
is a participation holder, on or before the date such participation holder
becomes a transferee hereunder) and on or before the date, if any, such Foreign
Lender changes its applicable lending office by designating a different lending
office (a “New Lending Office”). In addition, each Foreign Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Notwithstanding any other provision of this
Section 2.12(e), a Foreign Lender shall not be required to deliver any form
pursuant to this Section 2.12(e) that such Foreign Lender is not legally able to
deliver.

(f) The Borrower shall not be required to indemnify any Lender or to pay any
additional amounts to any Lender in respect of U.S. Federal withholding or
backup withholding tax pursuant to paragraph (a) or (c) above to the extent that
the obligation to pay such additional amounts would not have arisen but for a
failure by such Lender to comply with the provisions of paragraph (e) or
(g) hereof, as the case may be. Should a Lender become subject to Taxes because
of its failure to deliver a form required hereunder, the Loan Parties shall, at
such Lender’s expense, take such steps as such Lender shall reasonably request
to assist such Lender to recover such Taxes.

(g) Each Lender that is organized in the United States of America or any state
thereof or the District of Columbia shall (i) on or before the date such Lender
becomes a Lender hereunder (or, in the case of a transferee that is a
participation holder, on or before the date such participation holder becomes a
transferee hereunder), (ii) on or before the date on which any such form or
certification expires or becomes obsolete and (iii) after the occurrence of any
event requiring a change in the most recent form or certification previously
delivered by it pursuant to this Section 2.12(g), deliver to the Borrower and
the Administrative Agent two (2) copies of properly completed and duly executed
United States Internal Revenue Service Form W-9 (certifying that such Lender is
entitled to an exemption from U.S. backup withholding tax) or any subsequent
versions thereof or successors thereto.

(h) If any Loan Party shall be required pursuant to this Section 2.12 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Taxes subsequent to the Closing Date (or, if
applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this
Section 2.12(h); provided however, that such efforts shall not include the
taking of any actions by such Credit Party that would result in any tax, costs
or other expense to such Credit Party (other than a tax, cost or

 

- 40 -



--------------------------------------------------------------------------------

other expense for which such Credit Party shall have been reimbursed or
indemnified by the Loan Parties pursuant to this Agreement or otherwise) or any
action which would or might in the reasonable opinion of such Credit Party have
an adverse effect upon its business, operations or financial condition or
otherwise be disadvantageous to such Credit Party.

(i) If any Credit Party reasonably determines that it has received a refund of
any Indemnified Taxes or Other Taxes paid or reimbursed by the Loan Parties
pursuant to subsection (a) or (c) above in respect of payments under the Loan
Documents, such Credit Party shall pay to the Borrower, with reasonable
promptness following the date upon which it receives the refund an amount equal
to the refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.12 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all out of
pocket expenses incurred in securing such refund by the Credit Party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Credit Party, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Credit Party in the event the Credit Party is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Credit Party to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.13 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.06, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.06 or Section 2.12, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrower shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement on a date after the Closing Date and (ii) the relevant Change
in Law occurs on a date prior to the date such Lender becomes a party hereto.

(b) If any Lender requests compensation under Section 2.06, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment);

 

- 41 -



--------------------------------------------------------------------------------

provided, however, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, including PIK Interest, if any, and the PIK
Fee (if applicable), accrued interest on the Loans, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal, including PIK Interest, if any, and the PIK Fee (if
applicable), accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.06 or payments required to be made
pursuant to Section 2.12, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.14 Security Interests in Collateral.

To secure their Obligations, the Loan Parties shall grant to the Collateral
Agent, for its benefit and the ratable benefit of the other Credit Parties, a
security interest in all of the Collateral pursuant to the Security Documents.

ARTICLE III

Representations and Warranties

To induce the Credit Parties to make the Loans, the Loan Parties executing this
Agreement, jointly and severally, make, on the Closing Date, the following
representations and warranties to each Credit Party, all of which shall survive
the execution and delivery of this Agreement and the making of the Loans,:

SECTION 3.01 Organization; Powers.

Each Loan Party and each Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and each Loan Party has all requisite power and
authority to execute and deliver and perform all its obligations under all Loan
Documents to which such Loan Party is a party. Each Loan Party and each
Subsidiary is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure to
do so individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect. Schedule 3.01 annexed hereto sets forth, as
of the Closing Date, each Loan Party’s name as it appears in official filings in
its state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification
number.

SECTION 3.02 Authorization; Enforceability.

The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate,
membership, partnership or other

 

- 42 -



--------------------------------------------------------------------------------

necessary action. This Agreement has been duly executed and delivered by each
Loan Party that is a party hereto or thereto and constitutes, and each other
Loan Document to which any Loan Party is a party, when executed and delivered by
such Loan Party will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts.

The transactions to be entered into and contemplated by the Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect and except filings and
recordings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any material Applicable Law or the Charter Documents of any Loan
Party, (c) will not violate or result in a default under any indenture or any
other agreement, instrument or other evidence of Material Indebtedness, or any
other Material Agreement or other material instrument binding upon any Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be made by any Loan Party, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party, except Liens created
under the Loan Documents.

SECTION 3.04 Financial Condition; Absence of Certain Changes.

(a) The Borrower has heretofore furnished to the Agents the unaudited
consolidated balance sheet, and statements of income, stockholders’ equity, and
cash flows for the Borrower and its Subsidiaries as of and for the Fiscal Year
ending December 31, 2008 and as of and for the Fiscal Month ending January 31,
2009, certified by a Financial Officer of the Borrower. Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Borrower and its Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes. Neither the Borrower nor any of
its Subsidiaries has, as of the Closing Date, any liabilities or obligations of
any nature (absolute, accrued, contingent or otherwise) which are not properly
reflected or reserved against in such financial statements to the extent
required to be so reflected or reserved against in accordance with GAAP, subject
in the case of unaudited financial statements to year end audit adjustments and
the absence of footnotes, except for (i) liabilities that have arisen since
December 31, 2008 in the ordinary and usual course of business and consistent
with past practice, (ii) contractual liabilities under (other than liabilities
arising from any breach or violation of) agreements previously disclosed to
Initial Lender and the Agents or not required by this Agreement to be so
disclosed, (iii) liabilities that have not had and could not reasonably be
expected to have a Material Adverse Effect and (iv) liabilities under the Loan
Documents.

(b) Since December 31, 2008, no event or events have occurred that has had or
could reasonably be expected to have a Material Adverse Effect.

 

- 43 -



--------------------------------------------------------------------------------

SECTION 3.05 Properties.

(a) Each Loan Party and each Subsidiary has good title to, or valid leasehold
interests in, all its real (immoveable) and personal (moveable) property
material to its business, except for defects which could not reasonably be
expected to have a Material Adverse Effect.

(b) Each Loan Party and each Subsidiary owns or possesses, or is licensed to
use, all patents, trademarks, trade names, trade styles, brand names, service
marks, logos, copyrights, and other intellectual property (“Intellectual
Property”) material to its business, and all applications for any of the
foregoing and all licenses and rights with respect to the foregoing necessary
for the present conduct of the business of the Loan Parties and their
Subsidiaries, taken as a whole, without any conflict (of which the Loan Party
has been notified in writing) with the rights of others, and free from any
burdensome restrictions on the present conduct of the business of the Loan
Parties and their Subsidiaries, except where such conflicts and restrictions
could not be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect, and the conduct of the business of the Loan Parties and
their Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no (i) actions, complaints, suits, charges or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Loan Parties, threatened in writing against or affecting any
Loan Party or any Subsidiary, (ii) investigations, consent decrees or citations
in effect with or pending by or before any Governmental Authority or, to the
knowledge of the Loan Parties, threatened in writing against or affecting any
Loan Party or any Subsidiary or (iii) unresolved violation, criticism or
exception by any Governmental Authority with respect to any report or relating
to any examinations or inspections of any Loan Party or any Subsidiary, as to
which there is a reasonable possibility of an adverse determination which, if
adversely determined, could reasonably be expected individually or in the
aggregate to result in a Material Adverse Effect.

(b) No Loan Party and no Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, which, in each case, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements.

Each Loan Party and each Subsidiary thereof is in compliance with all Applicable
Law, all agreements relating to Material Indebtedness, and all Material
Agreements binding upon it or its property, and no default has occurred and is
continuing thereunder, except in each case where the failure to comply or the
existence of a default, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

- 44 -



--------------------------------------------------------------------------------

SECTION 3.08 Investment Company Status.

No Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes.

Each Loan Party and each Subsidiary thereof has timely filed or caused to be
filed all material tax returns and reports required to have been filed and has
paid or caused to be paid all material Taxes required to have been paid by it
(subject to any properly filed requests for extension of the time for filing any
tax returns), except Taxes that are being contested in good faith by appropriate
proceedings, for which such Loan Party or such Subsidiary has set aside on its
books adequate reserves in accordance with GAAP. There are no enforcement
actions being taken against any Loan Party with respect to any Lien for unpaid
Taxes in excess of $1,000,000 in the aggregate. Proper and accurate amounts have
been withheld by each Loan Party and each Subsidiary thereof from its respective
employees for all periods in material compliance with all applicable federal,
state, local and foreign laws and such withholdings have been timely paid to the
respective Governmental Authorities.

SECTION 3.10 ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans. As of the date hereof,
neither the Borrower nor any of its ERISA Affiliates maintains or has any
liabilities with respect to any Plan or any Multiemployer Plan.

SECTION 3.11 Disclosure.

The Loan Parties have disclosed to the Credit Parties all (x) material
agreements, instruments and corporate or other restrictions to which any Loan
Party and any Subsidiary is subject, and (y) all other matters known to any of
them that, in each case, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party or any Subsidiary thereof to any Credit Party in connection with this
Agreement or any other Loan Document or any transaction contemplated hereby or
thereby or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading. Except for statutory or regulatory restrictions of general
application, no Governmental Authority has placed any material restriction on
the business or properties of any Loan Party or any Subsidiary.

 

- 45 -



--------------------------------------------------------------------------------

SECTION 3.12 Subsidiaries.

(a) Schedule 3.12 sets forth the name of, and the ownership interest of each
Loan Party in, each Subsidiary as of the Closing Date; there is no other Capital
Stock of any class outstanding as of the Closing Date. All such shares of
Capital Stock are validly issued, fully paid, and non-assessable.

(b) Except as set forth on Schedule 3.12, no Loan Party is party to any joint
venture, general or limited partnership, or limited liability company agreements
or any other business ventures or entities as of the Closing Date.

SECTION 3.13 Insurance.

Schedule 3.13 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties as of the Closing Date. Each insurance policy listed
on Schedule 3.13 is in full force and effect and all premiums in respect thereof
that are due and payable as of the Closing Date have been paid.

SECTION 3.14 Labor Matters.

There are no strikes, lockouts, slowdowns or work stoppages involving any Loan
Party or Subsidiary thereof pending or, to the knowledge of any Loan Party or
Subsidiary thereof, threatened. The hours worked by and payments made to
employees of the Loan Parties or Subsidiaries thereof have not been in violation
of the Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters to the extent that any such violation
could reasonably be expected to have a Material Adverse Effect. All payments due
from any Loan Party or Subsidiary thereof, or for which any claim may be made
against any Loan Party or Subsidiary thereof, on account of wages and employee
health and welfare insurance and other benefits, have been paid, in all material
respects, or accrued in accordance with GAAP as a liability on the books of such
Loan Party or Subsidiary thereof. Except as set forth on Schedule 3.14, no Loan
Party or Subsidiary thereof is a party to or bound by any collective bargaining
agreement or other contract or agreement with any labor organization. There are
no representation proceedings pending or, to any Loan Party’s knowledge,
threatened to be filed with the National Labor Relations Board, and no labor
organization or group of employees of any Loan Party or Subsidiary thereof has
made a pending demand for recognition or is engaged in any organizational
effort. The consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union or labor organization under any collective bargaining
agreement or other contract or agreement with any labor organization to which
any Loan Party is bound.

SECTION 3.15 Security Documents.

The Security Documents create in favor of the Collateral Agent, for its own
benefit and for the ratable benefit of the other Credit Parties, legal, valid
and enforceable security or mortgage interests in the Collateral, and the
Security Documents constitute, or will upon the

 

- 46 -



--------------------------------------------------------------------------------

filing of financing statements or other requisite registrations and/or the
obtaining of “control”, in each case with respect to the relevant Collateral as
required under the applicable Uniform Commercial Code or similar legislation of
any jurisdiction, the creation of a duly perfected and enforceable Lien on, and
security interest in, and hypothecation of, all right, title and interest of the
Loan Parties thereunder in such Collateral, in each case prior and superior in
right to any other Person, except for Permitted Encumbrances having priority
over the Lien of the Collateral Agent under Applicable Law and the Lien of the
First Lien Agent under the First Lien Loan Documents (it being understood that
certain of the Collateral Agent’s enforcement rights with respect to the
Collateral are subject to the limitations set forth in the Intercreditor
Agreement).

SECTION 3.16 Federal Reserve Regulations.

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to buy or
carry Margin Stock or to extend credit to others for the purpose of buying or
carrying Margin Stock or to refund indebtedness originally incurred for such
purpose or (ii) for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including
Regulation U or Regulation X.

SECTION 3.17 Solvency.

The Loan Parties and their Subsidiaries, taken as a whole, are, or after giving
effect to the borrowings hereunder on the Closing Date will be, Solvent. No
transfer of property is being made by any Loan Party or Subsidiary thereof and
no obligation is being incurred by any Loan Party or Subsidiary in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of any Loan Party or Subsidiary thereof.

SECTION 3.18 Licenses; Permits.

Each Loan Party and Subsidiary thereof has obtained all permits, licenses and
other authorizations which are required with respect to the ownership and
operations of its business except where the failure to obtain such permits,
licenses or other authorizations, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Each Loan Party is in
compliance with all terms and conditions of all such permits, licenses, orders
and authorizations, and is also in compliance with all Applicable Law, except
where the failure to comply with such terms, conditions or Applicable Law,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

- 47 -



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01 Closing Date.

The obligation of the Initial Lender to make the Loans on the Closing Date is
subject to the following conditions precedent:

(a) The Agents and the Initial Lender (or their counsel) shall have received a
counterpart of this Agreement and all other Loan Documents signed on behalf of
each party thereto.

(b) The Agents and the Initial Lender shall have received a favorable written
opinion (addressed to the Agents and the Initial Lender and dated the Closing
Date) of counsel for the Loan Parties covering such matters relating to the Loan
Parties, the Loan Documents or the transactions contemplated thereby as the
Agents and the Initial Lender shall reasonably request. The Loan Parties hereby
request such counsel to deliver such opinions.

(c) The Agents and the Initial Lender shall have received Charter Documents and
such other documents and certificates as the Agents and the Initial Lender or
their counsel may reasonably request relating to the organization, existence and
good standing of each Loan Party, the authorization of the transactions
contemplated by the Loan Documents and any other legal matters relating to the
Loan Parties, the Loan Documents or the transactions contemplated thereby, all
in form and substance satisfactory to the Agents and the Initial Lender and its
counsel.

(d) The Agents and Initial Lender shall have received a certificate, reasonably
satisfactory in form and substance to the Agents and the Initial Lender,
(i) with respect to the Solvency of the Loan Parties and their Subsidiaries,
taken as a whole, as of the Closing Date and (ii) certifying that, as of the
Closing Date, the representations and warranties made by the Loan Parties in the
Loan Documents and otherwise are true and complete in all material respects;
provided that any representation and warranty that is qualified as to
materiality or “Material Adverse Effect” or similar language shall be true and
correct in all respects; and that no Default or Event of Default exists.

(e) The Agents and the Initial Lender shall have received the Security
Documents, and, subject to the Intercreditor Agreement, certificates evidencing
any Capital Stock and Indebtedness required to be pledged thereunder, together
with undated stock and/or note powers, each executed in blank by the applicable
Loan Parties.

(f) The Agents and the Initial Lender shall be reasonably satisfied that any
financial statements delivered to them fairly present in all material respects
the business and financial condition of the Loan Parties and their Subsidiaries
and that there has been no Material Adverse Effect since the date of the most
recent financial information delivered to the Initial Lender.

 

- 48 -



--------------------------------------------------------------------------------

(g) The Agents and the Initial Lender shall have received and be satisfied with
detailed financial projections and business assumptions for the Borrower and its
Subsidiaries for the twelve month period following the Closing Date, including a
Consolidated income statement, balance sheet and statement of cash flows.

(h) There shall not be any other Indebtedness of the Loan Parties and their
Subsidiaries outstanding immediately after the Closing Date other than Permitted
Indebtedness.

(i) There shall not be pending any litigation or other proceeding, the result of
which could reasonably be expected to have a Material Adverse Effect.

(j) After giving effect to the consummation of the transactions contemplated
under this Agreement and the other Loan Documents on the Closing Date (including
any Loans made hereunder), no Default or Event of Default shall exist.

(k) The Agents and the Initial Lender shall have received results of searches or
other evidence reasonably satisfactory to the Agents and the Initial Lender (in
each case dated as of a date reasonably satisfactory to the Agents and the
Initial Lender) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases or subordination agreements are being tendered on the
Closing Date.

(l) The Initial Lender shall have received all documents and instruments,
including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Agents or the Initial Lender and be authorized to
file, register, publish or record to create or perfect the Liens intended to be
created under the Loan Documents.

(m) The Agents and the Initial Lender shall have received a payoff letter
related to the Existing Second Lien Credit Agreement, which letter shall provide
for releases and discharges of all collateral security for the Borrower’s
Indebtedness under the Existing Second Lien Credit Agreement, each in form and
substance reasonably satisfactory to the Agents and the Initial Lender. Such
Indebtedness shall be repaid contemporaneously with the making of the Loan
hereunder.

(n) The Agents and the Initial Lender shall have received, and be satisfied
with, evidence of the Loan Parties’ insurance, together with such endorsements
as are required by the Loan Documents.

(o) All fees due at or immediately after the Closing Date and all Credit Party
Expenses incurred by in connection with the establishment of the credit facility
contemplated hereby (including the reasonable fees and expenses of counsel to
the Initial Lender), shall have been paid in full on or before the Closing Date.
All such amounts, other than the PIK Fee, will be paid with the proceeds of the
Loans made on the Closing Date and will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.

 

- 49 -



--------------------------------------------------------------------------------

(p) [Reserved].

(q) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the Initial
Lender.

(r) The Collateral Agent shall have entered into the Intercreditor Agreement
with the First Lien Agent on terms and conditions satisfactory to the Collateral
Agent.

(s) The Agents and the Initial Lender shall have received evidence that the
Credit Parties have been named as additional insureds and the Collateral Agent
has been named as loss payee, in each case on the Borrower’s insurance policies
pursuant to Section 5.07(b).

(t) There shall have been delivered to the Initial Lender such additional
instruments and documents as the Agents and the Initial Lender or their counsel
reasonably may require or request.

(u) The Initial Lender shall have received a notice with respect to such
Borrowing as required by Section 2.02(a).

(v) The Initial Lender shall have received a true, correct and complete copy,
certified as such by the Borrower, of the Specified Financing Documentation in
effect as of the Closing Date, including, without limitation, an amendment to
the Existing First Lien Credit Agreement and any loan documents related thereto,
explicitly permitting all of the transactions contemplated hereby, by the other
Loan Documents, by the Investment Agreement and the Warrant, and such amendment
shall be in form and substance reasonably satisfactory to the Agents and the
Initial Lender and be in full force and effect on or prior to the Closing Date.

(w) The Investment Agreement and related agreements shall have been executed by
the Borrower and the Initial Lender and such Investment Agreement shall be in
form and substance satisfactory to the Initial Lender, and the Borrower shall
have issued the Warrants to the Initial Lender on the Closing Date.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless all of the foregoing conditions are
satisfied (or waived as provided in Section 4.01 hereof) at or prior to 12:00
noon, New York City time, on March 13, 2009 (and, in the event such conditions
are not so satisfied or waived, this Agreement shall terminate at such time).
The conditions set forth in this Section 4.01 are for the sole benefit of the
Administrative Agent and each other Credit Party and may be waived by the
Initial Lender and Administrative Agent, in whole or in part, without prejudice
to the Administrative Agent or any other Credit Party.

 

- 50 -



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until (i) the Commitments shall have expired or been terminated and (ii) the
principal of and interest on, including PIK Interest, if any, each Loan and all
fees and other Obligations shall have been paid in full, each Loan Party
covenants and agrees with the Credit Parties that:

SECTION 5.01 Financial Statements and Other Information.

The Borrower will furnish to the Administrative Agent:

(a) (i) Within one hundred and twenty (120) days after the end of each Fiscal
Year of the Borrower (beginning with the Fiscal Year ended December 31, 2008),
the Consolidated balance sheet and related statements of operations, and
Consolidated statements of stockholders’ equity and cash flows as of the end of
and for such year for the Borrower and its Subsidiaries, setting forth in each
case in comparative form the Consolidated figures for the previous Fiscal Year,
all audited and reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without a qualification or exception as to the scope of such audit, except
in the case of such Consolidated financial statements covering the Fiscal Year
ended December 31, 2008) to the effect that such Consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a Consolidated
basis in accordance with GAAP and (ii) within forty-five (45) days after the end
of the first three Fiscal Quarters of the Borrower, the Consolidated balance
sheet and related statements of operations, and Consolidated statements of
stockholders’ equity and cash flows as of the end of and for such Fiscal Quarter
for the Borrower and its Subsidiaries and the elapsed portion of the Fiscal
Year, setting forth in each case in comparative form the Consolidated figures
for the previous Fiscal Year, all certified by one of the Borrower’s Financial
Officers as presenting in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a Consolidated
basis in accordance with GAAP, subject to normal year end audit adjustments and
the absence of footnotes; provided that, to the extent the documents required to
be delivered pursuant to this clause are included in materials otherwise filed
with the SEC and are publicly available, such documents shall be deemed to be
delivered to the Administrative Agent on the date on which the Borrower provides
written notice to the Administrative Agent of such filing;

(b) Within thirty (30) days after the end of each Fiscal Month of the Borrower
(other than the third, sixth, ninth and twelfth Fiscal Months of each Fiscal
Year), the Consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries, as of
the end of and for such Fiscal Month and the elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the Consolidated figures for the
previous Fiscal Year and the figures as set forth in the projections delivered
pursuant to Section 5.01(e), all certified by one of the Borrower’s Financial
Officers as presenting in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a Consolidated
basis in accordance with GAAP, subject to normal year and quarter end audit
adjustments and the absence of footnotes;

 

- 51 -



--------------------------------------------------------------------------------

(c) Within thirty (30) days after the end of each Fiscal Month of the Borrower,
data relating to the sales numbers for each of the Stores;

(d) Concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in the form of
Exhibit D hereto (a “Compliance Certificate”) (i) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations with respect to the covenants set forth in Sections 6.11 and 6.12
hereof for such period, and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Borrower’s most recent
audited financial statements and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
Compliance Certificate;

(e) Within sixty (60) days before the commencement of each Fiscal Year of the
Borrower, a detailed, Consolidated budget by month for such Fiscal Year and
shall include a projected Consolidated income statement, balance sheet, and
statement of cash flow, by month, and promptly when available, any significant
revisions to such budget;

(f) Promptly upon receipt thereof, copies of all reports submitted to any Loan
Party or any Subsidiary thereof by independent certified public accountants in
connection with each annual, interim or special audit of the books of the Loan
Parties or any of their Subsidiaries made by such accountants, including any
management letter commenting on the Loan Parties’ or such Subsidiaries’ internal
controls submitted by such accountants to management in connection with their
annual audit;

(g) A detailed summary of the Net Proceeds received from any Prepayment Event
within three (3) Business Days after receipt of such proceeds, including,
without limitation, to the extent applicable, the manner of allocation of the
Net Proceeds among the assets and properties of the Borrower and its
Subsidiaries which are the subject of the Prepayment Event;

(h) [Reserved];

(i) [Reserved];

(j) Within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower, a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
such Fiscal Year to the end of such Fiscal Quarter, comparing such periods to
the comparable periods of the previous Fiscal Year; provided that to the extent
the documents required to be delivered pursuant to this clause are included in
materials otherwise filed with the SEC and are publicly

 

- 52 -



--------------------------------------------------------------------------------

available, such documents shall be deemed to be delivered to the Administrative
Agent on the date on which the Borrower provides written notice to the
Administrative Agent of such filing;

(k) Within 120 days after the end of each Fiscal Year of the Borrower (beginning
with the Fiscal Year ended December 31, 2008), a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and its Subsidiaries for the last Fiscal Quarter of such Fiscal Year and for
such Fiscal Year, comparing such periods to the comparable periods of the
previous Fiscal Year; provided that to the extent the documents required to be
delivered pursuant to this clause are included in materials otherwise filed with
the SEC and are publicly available, such documents shall be deemed to be
delivered to the Administrative Agent on the date on which the Borrower provides
written notice to the Administrative Agent of such filing;

(l) To the extent reasonably practical, immediately prior to the effectiveness
of, but in any event, no later than five Business Days following the
effectiveness thereof, copies of any amendment, supplement, waiver, or other
modification, replacement or renewal with respect to any Specified Financing
Documentation;

(m) Within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public Capital Stock and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC; and

(n) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Subsidiary thereof, or compliance with the terms of any Loan Document, as
the Agents or any Lender may reasonably request.

SECTION 5.02 Notices of Material Events.

The Borrower will furnish to the Administrative Agent prompt written notice of
the occurrence of any of the following:

(a) A Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

(b) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) An ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

- 53 -



--------------------------------------------------------------------------------

(d) Any development that results in, or could reasonably be expected to result
in, a Material Adverse Effect;

(e) Any change in any Loan Party’s or any Subsidiary thereof, chief executive
officer or chief financial officer;

(f) The discharge by any Loan Party or any Subsidiary thereof of its present
independent accountants or any withdrawal or resignation by such independent
accountants;

(g) Any collective bargaining agreement or other labor contract to which a Loan
Party or any Subsidiary thereof becomes a party, or the application for the
certification of a collective bargaining agent;

(h) Any “plant closing” or “mass layoff” as those terms are defined in the
Worker Adjustment and Retraining Notification Act (together with any similar
state or local statute, rule or regulation);

(i) The filing of any Lien for unpaid Taxes against any Loan Party or any
Subsidiary thereof known to any Loan Party or any Subsidiary thereof; and

(j) Any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and, if applicable,
any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

The Borrower will furnish to the Agents prompt written notice of any change in:
(a) any Loan Party’s name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties; (b) the location
of any Loan Party’s chief executive office, its principal place of business;
(c) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation; or (d) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state or jurisdiction
of organization. The Loan Parties agree not to effect or permit any change
referred to in the preceding sentence unless the Initial Lender and the Agents
have had a reasonable opportunity after receiving such notice to make all
filings, publications and registrations, under the Uniform Commercial Code or
other Applicable Law that are required in order for the Agents to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral for its own benefit and the benefit of the other
Credit Parties.

 

- 54 -



--------------------------------------------------------------------------------

SECTION 5.04 Existence; Conduct of Business.

Each Loan Party will, and will cause each of its Subsidiaries to do all things
necessary to comply with its Charter Documents, and to preserve, renew and keep
in full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises and Intellectual Property, in each case (other than with
respect to legal existence) material to the conduct of its business, except
where failure to preserve, renew and keep in full force and effect such rights,
licenses, permits, privileges, franchises and Intellectual Property could not
reasonably be expected to result in a Material Adverse Effect; provided,
however, that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

SECTION 5.05 Payment of Obligations.

Each Loan Party will, and will cause its Subsidiaries to, pay its Indebtedness
and other material obligations, including material Tax liabilities, and material
claims for labor, materials, or supplies, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make payment could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties.

Each Loan Party will, and will cause its Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear and casualty events excepted and with the
exception of Store closings and asset dispositions permitted hereunder.

SECTION 5.07 Insurance.

(a) Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers reasonably acceptable to the Initial Lender and the Agents
(or, to the extent consistent with prudent business practice, a program of
self-insurance approved by the Initial Lender and the Agents, such approval not
to be unreasonably withheld) on such of its property and in at least such
amounts and against at least such risks as is customary with companies in the
same or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death occurring
upon, in or about or in connection with the use of any properties owned,
occupied or controlled by it (including the insurance required pursuant to the
Security Documents); (ii) maintain such other insurance as may be required by
law; and (iii) furnish to the Initial Lender and the Agents, upon written
request, full information as to the insurance carried.

(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Initial Lender and the Agents, (ii) a
provision to the effect that none of the Loan Parties, any of their
Subsidiaries, the Credit Parties or any other Person shall be a co-insurer, and
(iii) such other provisions as the

 

- 55 -



--------------------------------------------------------------------------------

Initial Lender and the Agents may reasonably require from time to time to
protect the interests of the Credit Parties. Commercial general liability
policies shall be endorsed to name the Credit Parties as additional insureds.
Business interruption policies shall name the Collateral Agent as a loss payee
and shall be in form and substance reasonably satisfactory to the Initial Lender
and the Agents. The Borrower shall use commercially reasonable efforts to cause
each such policy referred to in this Section 5.07(b) to provide (or to cause the
Borrower’s insurance broker to agree) that it shall not be canceled, modified or
not renewed (i) by reason of nonpayment of premium except upon not less than ten
(10) days’ prior written notice thereof by the insurer to the Initial Lender and
the Collateral Agent or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer (or such broker)
to the Collateral Agent. The Borrower shall deliver to the Initial Lender and
the Collateral Agent, prior to the cancellation, modification or non-renewal of
any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Initial Lender
and the Collateral Agent, including an insurance binder) together with evidence
satisfactory to the Initial Lender and the Collateral Agent of payment of the
premium therefor.

SECTION 5.08 Books and Records; Inspection Rights; Accountants.

(a) Each Loan Party will, and will cause each of its Subsidiaries to, keep
proper books of record and account in accordance with GAAP (or, in the case of
Subsidiaries located in jurisdictions outside of the United States, in
accordance with accepted accounting standards and legal requirements of the
applicable jurisdiction) and in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. Each
Loan Party will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Initial Lender and any Agent, upon reasonable
prior notice, to visit and inspect its properties, to discuss its affairs,
finances and condition with its officers and independent accountants (provided
that the Loan Parties shall be entitled to be present at any such meeting with
its accountants) and to examine and make extracts from its books and records,
all at such reasonable times and as often as reasonably requested; provided
that, so long as no Event of Default has occurred and is continuing, in no event
shall any Loan Party be responsible for the costs and expenses relating to more
than one such visit in any Fiscal Year.

(b) The Loan Parties shall instruct such accountants to cooperate with, and be
available to, the Initial Lender and the Agents or their representatives to
discuss the Loan Parties’ and such Subsidiaries’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accountants, as may be raised by the Initial
Lender or the Agents. The Loan Parties shall be entitled to have notice of and
an opportunity to attend any such discussions.

SECTION 5.09 Compliance with Laws.

Each Loan Party will, and will cause each of its Subsidiaries to, comply with
all Applicable Laws and the orders of any Governmental Authority except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Loan Party shall, and
shall cause each of its Subsidiaries to: (a) conduct its operations and keep and
maintain its Real Estate in compliance with all Environmental Laws other than
such noncompliance as could not reasonably be expected to have a Material
Adverse

 

- 56 -



--------------------------------------------------------------------------------

Effect; (b) implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, except to the extent that non
compliance with any of the foregoing could not reasonably be expected to have a
Material Adverse Effect; (c) notify the Administrative Agent promptly after such
Person becomes aware of any violation of Environmental Laws or any Release on,
at, in, under, above, to, from or about any Real Estate which could reasonably
be expected to result in a Material Adverse Effect; and (d) promptly forward to
Administrative Agent a copy of any order, notice, request for information or any
communication or report received by such Person in connection with any such
violation or Release or any other matter relating to any Environmental Laws
which could reasonably be expected to result in a Material Adverse Effect, in
each case whether or not any Governmental Authority has taken or threatened any
action in connection with any such violation, Release or other matter.

SECTION 5.10 Use of Proceeds.

The proceeds of the Loans made hereunder on the Closing Date will be used only
(i) to pay off Indebtedness outstanding under the Existing Second Lien Credit
Agreement, (ii) to pay fees and expenses related to the foregoing and the
financing contemplated hereby, including but not limited to the attorney’s fees
for the Initial Lender, the Agents and the Borrower, (iii) to pay down certain
Indebtedness outstanding under the Existing First Lien Credit Agreement (without
any corresponding reduction in commitments), (iv) to pay not more than
$3,250,000 of Indebtedness outstanding under the Dov Charney Existing Notes, and
(v) only if proceeds remain after the payments made pursuant to clauses (i),
(ii), (ii), (iii) and (iv) above, for general corporate purposes. No part of the
proceeds of the Loans will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations U and X.

SECTION 5.11 Additional Subsidiaries.

If any Loan Party shall form or acquire a Subsidiary after the Closing Date, the
Borrower will notify the Initial Lender and the Agents thereof and (a) if such
Subsidiary is not a Foreign Subsidiary, the Borrower will cause such Subsidiary
to become a Loan Party hereunder and under each applicable Security Document in
the manner provided therein within ten (10) Business Days after such Subsidiary
is formed or acquired and promptly take such actions to create and perfect Liens
on such Subsidiary’s assets to secure the Obligations as the Initial Lender, the
Administrative Agent or the Required Lenders shall reasonably request, (b) if
any shares of Capital Stock or Indebtedness of such Subsidiary are owned by or
on behalf of any Loan Party, the Borrower will cause such Indebtedness to be
evidenced by promissory notes and will cause such shares and promissory notes
evidencing such Indebtedness to be pledged to secure the Obligations within ten
(10) Business Days after such Subsidiary is formed or acquired (except that if
such Subsidiary is a Foreign Subsidiary, shares of Capital Stock of such
Subsidiary to be pledged shall be limited to 65% of the outstanding shares of
Capital Stock of such Subsidiary, provided that, if such Subsidiary is a
Canadian Subsidiary, the Borrower shall not be obligated to cause such shares of
Capital Stock of such Canadian Subsidiary to be pledged to secure the
Obligations until such time as the Canadian Loan is refinanced in accordance
with the terms of this Agreement with a lender other than The Toronto-Dominion
Bank).

 

- 57 -



--------------------------------------------------------------------------------

SECTION 5.12 [Reserved]

SECTION 5.13 Further Assurances.

(a) Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which the Initial
Lender, any Agent or the Required Lenders may reasonably request, including the
items listed on Schedule 5.13, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Loan Parties. The Loan Parties also
agree to provide to the Initial Lender and the Agents, from time to time upon
request, evidence reasonably satisfactory to the Initial Lender and the Agents
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

(b) If a fee interest in any Real Estate having a book value or fair market
value greater than $500,000 is acquired by any Loan Party after the Closing
Date, the Borrower will notify the Initial Lender and the Agents thereof, the
Loan Parties will cause such assets to be subjected to a Lien securing the
Obligations and will take such actions as shall be necessary or shall be
requested by any Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 5.13, all at the expense of the Loan
Parties.

(c) Notwithstanding anything to the contrary set forth in any of the Loan
Documents, including the threshold set forth in Section 5.13(b), to the extent
the Loan Parties take any actions to grant and/or perfect any Liens on any
assets of the Loan Parties in favor of the First Lien Agent and First Lien
Lenders which are not, at such time, subject to a Lien in favor of the
Collateral Agent under the Security Documents, the Loan Parties will cause such
assets to be subjected to a Lien securing the Obligations and will take such
actions as shall be necessary or shall be requested by any Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section 5.13, all at the expense of the Loan Parties; provided that the Loan
Parties shall not be required to take any additional actions to perfect Liens on
any assets that cannot be perfected separately in favor of both the First Lien
Agent and the Collateral Agent.

 

- 58 -



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until (i) the Commitments shall have expired or been terminated and (ii) the
principal of and interest on, including PIK Interest, if any, each Loan and all
fees and other Obligations shall have been paid in full, each Loan Party
covenants and agrees with the Credit Parties that:

SECTION 6.01 Indebtedness and Other Obligations.

No Loan Party will, or will permit any Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except Permitted Indebtedness.

SECTION 6.02 Liens.

No Loan Party will, or will permit any Subsidiary to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including Accounts) or
rights in respect of any thereof, except Permitted Encumbrances and sales of
delinquent Accounts in the ordinary course of business.

SECTION 6.03 Fundamental Changes

(a) No Loan Party will, or will permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it or any such Subsidiary, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would arise
therefrom, (i) any Loan Party may merge or consolidate with or into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge or consolidate with or into any other Subsidiary that is a
Facility Guarantor in a transaction in which a Facility Guarantor Subsidiary is
the Surviving Person, (iii) any Foreign Subsidiary may merge or consolidate with
or into any other Foreign Subsidiary, (iv) any Subsidiary of Borrower which is a
Facility Guarantor may merge or consolidate with or into any other Subsidiary of
Borrower which is a Facility Guarantor, (v) liquidations and dissolutions of
Subsidiaries shall be permitted if (x) the Borrower determines in good faith
that any such liquidation or dissolution is in the best interests of the
Borrower and not materially disadvantageous to the Lenders and (y) to the extent
such Subsidiary is a Loan Party, any assets, or business not otherwise disposed
of in accordance with Section 6.04 or 6.05, or in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by,
another Loan Party after giving effect to such liquidation or dissolution and
payment of liabilities of such Subsidiary, and (vi) Permitted Acquisitions and
asset dispositions permitted pursuant to Section 6.05 hereof may be consummated
in the form of a merger, as long as, in the event of a Permitted Acquisition, a
Loan Party is the surviving Person; provided that any such merger in connection
with a Permitted Acquisition involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

(b) No Loan Party will, or will permit any Subsidiary to, engage, to any
material extent, in any business other than businesses of the type conducted by
such Loan Party or such Subsidiary on the date of execution of this Agreement
and businesses reasonably related thereto, or reasonably related to the
manufacture or retailing of apparel and related products.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.

No Loan Party will, or will permit any Subsidiary to, make or permit to exist
any Investment, except Permitted Investments.

 

- 59 -



--------------------------------------------------------------------------------

SECTION 6.05 Asset Sales.

No Loan Party will, or will permit any Subsidiary to, sell, transfer, lease or
otherwise dispose of any asset, including any Capital Stock, except (i) sales of
inventory in the ordinary course of business, (ii) Permitted Dispositions,
(iii) Permitted Dividends, (iv) issuances of Capital Stock of the Borrower,
(v) issuances of Capital Stock of any Subsidiary of the Borrower to any Loan
Party and (vi) issuances of Capital Stock of any Subsidiary that is not a Loan
Party to any other Subsidiary of the Borrower.

SECTION 6.06 Equity Issuances.

No Loan Party will, or will permit any Subsidiary to, (i) issue any preferred
Capital Stock or other Disqualified Equity Interests; provided that the Borrower
may issue Disqualified Equity Interests to the extent permitted by Section 6.01
and preferred Capital Stock, which in each case shall be subject to the
limitations set forth in Section 6.07.

SECTION 6.07 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, or will permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment other than
(i) Permitted Dividends, and (ii) so long as (x) no Default or Event of Default
has occurred and is continuing, and (y) there is at least $30,000,000 of Excess
Availability (as defined in the First Lien Credit Agreement) under the First
Lien Credit Agreement immediately after giving effect to any such repurchase,
repurchases of the Borrower’s Capital Stock in an amount not to exceed
$30,000,000.

(b) No Loan Party will, or will permit any Subsidiary to, make or agree to pay
or make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of principal of or
regularly scheduled interest on any Subordinated Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation, defeasance or termination of any
Subordinated Indebtedness, except (i) conversions of such Subordinated
Indebtedness to Qualified Equity Interests and (ii) so long as no Default or
Event of Default has occurred and is continuing and such payment is permitted to
be made under the terms of the First Lien Credit Agreement (as such terms may be
amended, modified or waived by the First Lien Lenders), repayments of principal
amounts outstanding, and payments of interest, under the Dov Charney Existing
Notes.

SECTION 6.08 Transactions with Affiliates.

No Loan Party will, or will permit any Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) (i) transactions in the ordinary course of
business that are at prices and on terms and conditions not less favorable to
such Loan Party or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties and (ii) contributions of capital by an
Affiliate to a Loan Party or issuances of Capital Stock by the Borrower to
Affiliates of Borrower which are otherwise permitted under this Agreement,
(b) transactions between or among the Loan Parties and

 

- 60 -



--------------------------------------------------------------------------------

transactions in the ordinary course of business between the Loan Parties and
Subsidiaries of the Loan Parties who are not Loan Parties, (c) Permitted
Dividends, (d) Permitted Investments pursuant to clauses (f), (h), (k), (l),
(m), and (n) of the definition thereof, (e) transactions in respect of the 59th
Street Facility, and (f) repayments of Indebtedness permitted under
Section 6.01.

SECTION 6.09 Restrictive Agreements.

No Loan Party will, or will permit any Subsidiary to, directly or indirectly
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets as security for the Obligations or (b) the ability of any Subsidiary
thereof to pay dividends or other distributions with respect to any shares of
its Capital Stock to such Loan Party or to make or repay loans or advances to a
Loan Party or any other Subsidiary of a Loan Party or to guarantee Indebtedness
of the Loan Parties or any other Subsidiary of the Loan Parties; provided that
(i) the foregoing shall not apply to (a) restrictions and conditions imposed by
Applicable Law or by any Loan Document, (b) restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (c) customary provisions in leases restricting the assignment
or subleasing thereof, (d) customary restrictions arising under leases, licenses
and other contracts entered into in the ordinary course of business,
(v) restrictions contained in any of the First Lien Loan Documents,
(vi) restrictions applicable to the leases and assets subject to leases entered
into in connection with sale-leaseback transactions permitted by this Agreement,
(vii) restrictions on assets subject to contracts for the disposition thereof
which are Permitted Dispositions under this Agreement, (viii) restrictions on
assets of or Persons acquired in Acquisitions and (ix) customary restrictions
contained in the documentation relating to Indebtedness of a Foreign Subsidiary,
which Indebtedness is permitted by Section 6.01. Notwithstanding anything in
this Section 6.09 to the contrary, neither (i)(a) the prohibition on the pledge
of security interest in the Capital Stock of the Canadian Subsidiaries, nor
(b) the prohibition on the granting of any guaranty or security interest by the
Canadian Subsidiaries, in each case set forth in the Canadian Loan, shall be
prohibited by this Section 6.09.

SECTION 6.10 Amendment of Material Documents.

No Loan Party will, or will permit any Subsidiary to, amend, modify, waive any
of its rights under or, in the case of Material Agreements, allow to be
terminated (other than in accordance with its terms) (a) its Charter Documents,
(b) any Material Agreement or (c) any Material Indebtedness, in each case to the
extent that such amendment, modification or waiver or such termination would be
material and adverse to the Lenders.

 

- 61 -



--------------------------------------------------------------------------------

SECTION 6.11 Financial Covenants.

(a) Total Debt to Consolidated EBITDA. The Borrower will not permit the Total
Debt to Consolidated EBITDA Ratio as of the last day of any four consecutive
Fiscal Quarters to be greater than the ratio set forth below opposite the last
day of such period:

 

FOUR FISCAL QUARTER

PERIOD ENDING

  

TOTAL DEBT TO

CONSOLIDATED EBITDA

June 30, 2009

   2.20 to 1.00

September 30, 2009

   2.20 to 1.00

December 31, 2009

   2.20 to 1.00

March 31, 2010

   1.75 to 1.00

June 30, 2010

   1.70 to 1.00

September 30, 2010

   1.65 to 1.00

December 31, 2010

   1.60 to 1.00

March 31, 2011

   1.55 to 1.00

June 30, 2011

   1.45 to 1.00

September 30, 2011

   1.35 to 1.00

December 31, 2011 and

thereafter

   1.25 to 1.00

SECTION 6.12 Capital Expenditures.

The Loan Parties shall not make or incur, nor permit a Subsidiary to make or
incur, Capital Expenditures, except Capital Expenditures not exceeding in the
aggregate for the Borrower and its Subsidiaries during each Fiscal Year set
forth below, the amount set forth opposite such Fiscal Year (which, for the
avoidance of doubt, in the case of the Fiscal Year ending December 31, 2009
shall include all Capital Expenditures incurred since the beginning of such
Fiscal Year):

 

FISCAL YEAR

  

MAXIMUM CAPITAL

EXPENDITURES AMOUNT

($)

December 31, 2009

   27,500,000

December 31, 2010

   27,500,000

December 31, 2011

   27,500,000

December 31, 2012

   30,000,000

December 31, 2013

   30,000,000

SECTION 6.13 Fiscal Year.

No Loan Party will, or will permit any Subsidiary to, change its Fiscal Year
(except that any Subsidiary may change its Fiscal Year to match the Borrower’s
Fiscal Year).

SECTION 6.14 ERISA.

No Loan Party shall, or shall cause or permit any of its Subsidiaries or its
ERISA Affiliates to:

(a) cause or permit to occur an event that could reasonably be expected to
result in the imposition of a Lien under Section 412 of the IRC or Section 302
or 4068 of ERISA; or

 

- 62 -



--------------------------------------------------------------------------------

(b) cause or permit to occur an ERISA Event to the extent such ERISA Event could
reasonably be expected to result in taxes, penalties and other liability and
could reasonably be expected to result in a Material Adverse Effect; or

(c) engage in any transaction in connection with which a Loan Party or any ERISA
Affiliate could be reasonably expected to be subject to either a civil penalty
assessed pursuant to the provisions of Section 502(i) of ERISA or a tax imposed
under the provisions of Section 4975 of the IRC which, in each case, could
reasonably be expected to result in a Material Adverse Effect; or

(d) terminate any Plan under Section 4041(c) of ERISA without the prior consent
of Administrative Agent which could reasonably be expected to result in a
Material Adverse Effect; or

(e) fail in any material respect to make payment when due (including permissible
extensions) of all amounts which, under the provisions of any Plan, it is
required to pay as contributions thereto or as premiums to the PBGC, which could
reasonably be expected to result in a Material Adverse Effect; or

(f) enter into a new agreement or agreements that would (i) obligate a Loan
Party or any ERISA Affiliate to make contributions to a Multiemployer Plan
subject to subtitle (e) of Title IV of ERISA which could reasonably be expected
to result in a Material Adverse Effect or (ii) to create, extend or increase an
obligation to provide health or medical benefits for retirees of a Loan Party or
an ERISA Affiliate that would increase the accumulated post retirement benefit
obligation and could reasonably be expected to result in a Material Adverse
Effect.

SECTION 6.15 Environmental Laws.

The Loan Parties shall not, and shall not permit any Subsidiary to, (a) fail to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, or
(b) become subject to any Environmental Liability, in each case which could
reasonably be expected to have a Material Adverse Effect.

SECTION 6.16 Additional Subsidiaries.

The Loan Parties will not, and will not permit any Subsidiary to, create any
additional Subsidiary, unless such Subsidiary is a Loan Party or if the
Investment with respect thereto is permitted pursuant to Section 6.04 hereof.

 

- 63 -



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.01(a)) payable under
this Agreement or any other Loan Document and such failure shall continue for a
period of five (5) consecutive days;

(c) any representation or warranty made by or on behalf of any Loan Party in, or
in connection with, any Loan Document or any amendment, supplement or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been materially incorrect when made;

(d) any Loan Party or any Subsidiary thereof shall fail to observe or perform
when due any covenant, condition or agreement contained in (i) Article VI
(provided that any Default under Section 6.01 or Section 6.02 shall not
constitute a Default or Event of Default for five (5) Business Days after the
occurrence of such Default so long as the parties are diligently pursuing the
cure of such Default and the amount involved is less than $1,000,000), or
(ii) in any of Section 5.02, Section 5.07 or Section 5.08 (provided that, if
(A) any such Default described in this clause (d)(ii) is of a type that can be
cured within five (5) Business Days and (B) such Default could not materially
adversely impact the Lenders’ Liens on the Collateral, such default shall not
constitute an Event of Default for five (5) Business Days after the occurrence
of such Default so long as the Loan Parties are diligently pursuing the cure of
such Default);

(e) any Loan Party or any Subsidiary thereof shall fail to observe or perform
when due any covenant, condition or agreement contained in any Loan Document
(other than those specified in Section 7.01(a), Section 7.01(b), or
Section 7.01(d)), and such failure shall continue unremedied for a period of
fifteen (15) days after notice thereof from the Initial Lender, the
Administrative Agent or the Required Lenders to the Borrower;

(f) (i) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) or (ii) any event or
condition occurs that (A) results in any Material Indebtedness becoming due
prior to its scheduled maturity or (B) enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that, with respect to the occurrence of any event or condition
described in clause (ii) with respect to the First Lien Loan Documents, such
event or condition shall only constitute an Event of Default under this
Agreement if either (x) such

 

- 64 -



--------------------------------------------------------------------------------

event or condition is not cured or waived within 15 days after the date on which
the holder or holders of the Indebtedness outstanding under the First Lien
Credit Agreement (or the First Lien Agent on behalf of such Lenders) are
permitted to cause such Indebtedness to become due prior to its scheduled
maturity or (y) such event or condition results in the acceleration of all
Indebtedness outstanding under the First Lien Credit Agreement and/or the
termination of the commitments thereunder (it being understood and, for the
avoidance of doubt, to the extent that any instrument governing any Material
Indebtedness that by its terms provides that the Indebtedness thereunder may
become payable for any reason at any time upon demand by the holder or holders
thereof, neither the existence of the right to demand payment at any time in any
such instrument nor the exercise of any such right by such holder(s) shall
constitute an Event of Default hereunder);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Subsidiary thereof or its debts, or of a
substantial part of its assets, under the Bankruptcy Code or any federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any
Subsidiary thereof or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) any Loan Party or any Subsidiary thereof shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under the Bankruptcy Code or any federal, state, provincial or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 7.01(g),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any
Subsidiary thereof or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(i) any Loan Party or any Subsidiary thereof shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) except as permitted under Section 6.05 hereof, the determination of the Loan
Parties and their Subsidiaries’, whether by vote of the Loan Parties’ or their
Subsidiaries’ board of directors or otherwise to: suspend the operation of the
Loan Parties’ and their Subsidiaries’ business, taken as a whole, in the
ordinary course, liquidate all or substantially all of the Loan Parties’ and
their Subsidiaries’, taken as a whole, assets or store locations, or employ an
agent or other third party to conduct any so-called store closing, store
liquidation or “Going-Out-Of-Business” with respect to all or substantially all
of the Loan Parties’ and their Subsidiaries’, taken as a whole, assets or Store
locations;

 

- 65 -



--------------------------------------------------------------------------------

(k) one or more final and nonappealable judgments for the payment of money in an
aggregate amount in excess of $2,500,000 excess of insurance coverage shall be
rendered against any Loan Party or any Subsidiary thereof or any combination of
Loan Parties and such Subsidiaries and the same shall remain undischarged for a
period of thirty (30) days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any material assets of any Loan Party or any Subsidiary thereof to
enforce any such judgment;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect and the same shall remain undischarged for a period of
thirty (30) consecutive days during which period any action shall not be legally
taken to attach or levy upon any material assets of any Loan Party or any
Subsidiary thereof to enforce any such liability;

(m) any challenge by or on behalf of any Loan Party to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto;

(n) any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which a nonappealable order or final and nonappealable judgment has been
entered adverse to the Agents and the Lenders;

(o) any Lien purported to be created under any Security Document shall (other
than as a result of acts or omissions of the Agents or the Lenders that are not
caused by any failure by the Borrower to comply with the terms of any Loan
Document) cease to be, or shall be asserted by any Loan Party not to be, a valid
and perfected Lien on any Collateral, with the priority required by the
applicable Security Document except as a result of the sale or other disposition
of the applicable Collateral in a transaction permitted under the Loan
Documents;

(p) the occurrence of any uninsured loss to any material portion of the
Collateral;

(q) [Reserved];

(r) the indictment of, or institution of any legal process or proceeding by any
governmental agency against, any Loan Party or any Subsidiary thereof, under any
federal, state, provincial, municipal, and other civil or criminal statute,
rule, regulation, order, or other requirement having the force of law where the
relief, penalties, or remedies sought include the forfeiture of a material
amount of any property of the Loan Parties, taken as a whole, unless the Initial
Lender and the Administrative Agent, in their reasonable discretion, determine
that the indictment is not material;

 

- 66 -



--------------------------------------------------------------------------------

(s) the imposition of any stay or other order, the effect of which could
reasonably be expected to restrain the conduct by the Loan Parties, taken as a
whole, of their business in the ordinary course and could reasonably be expected
to result in a Material Adverse Effect;

then, and in every such event (other than an event described in Section 7.01(g)
or Section 7.01(h) with respect to any Loan Party), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall irrevocably terminate
immediately or (ii) declare the Obligations then outstanding to be due and
payable in whole, and thereupon the principal of the Loans, including any
interest paid-in-kind, and all other Obligations so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties. In case of any event with
respect to any Loan Party described in Section 7.01(g) or Section 7.01(h), the
Commitments shall automatically and irrevocably terminate and the principal of
the Loans, including any interest paid-in-kind, and other Obligations then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties.

SECTION 7.02 Remedies on Default.

In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, the Agents may (and at the direction of the
Required Lenders, shall) proceed to protect and enforce their rights and
remedies under this Agreement or any of the other Loan Documents by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties. No remedy herein is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.

SECTION 7.03 Application of Proceeds.

After the occurrence of an Event of Default and acceleration of the Obligations,
all proceeds realized from any Loan Party or on account of any Collateral or,
without limiting the foregoing, on account of any Prepayment Event, shall be
applied in the following order:

(a) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Agents until paid in
full;

 

- 67 -



--------------------------------------------------------------------------------

(b) SECOND, ratably to pay any Credit Party Expenses, indemnities and fees then
due to the Lenders until paid in full;

(c) THIRD, ratably to pay interest accrued in respect of the Obligations until
paid in full;

(d) FOURTH, ratably to pay principal due, including interest paid-in-kind, in
respect of the Loans to the Borrower until paid in full;

(e) FIFTH, ratably to pay any other Obligations; and

(f) SIXTH, to the Borrower or such other Person entitled thereto under
Applicable Law.

ARTICLE VIII

The Agents

SECTION 8.01 Appointment and Administration by Administrative Agent.

The general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders each hereby (a) irrevocably authorize the Administrative
Agent (i) to enter into the Loan Documents to which it is a party, and (ii) at
its discretion, to take or refrain from taking such actions as agent on its
behalf and to exercise or refrain from exercising such powers under the Loan
Documents as are delegated by the terms hereof or thereof, as appropriate,
together with all powers reasonably incidental thereto, and (b) agree and
consent to all of the provisions of the Security Documents. The Administrative
Agent shall have no duties or responsibilities except as set forth in this
Agreement and the other Loan Documents, nor shall it have any fiduciary
relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.

SECTION 8.02 Appointment of Collateral Agent.

The Lenders each hereby (a) irrevocably authorize the Collateral Agent (i) to
enter into the Loan Documents to which it is a party, and (ii) at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
as are delegated by the terms hereof or thereof, as appropriate, together with
all powers reasonably incidental thereto, and (b) agree and consent to all of
the provisions of the Security Documents. All Collateral shall be held or
administered by the Collateral Agent (or its duly-appointed agent) for its own
benefit and for the ratable benefit of the other Credit Parties. Any proceeds
received by the Collateral Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral and any other proceeds received pursuant to
the terms of the Security Documents or the other Loan Documents shall be paid
over to the Administrative Agent for application as provided in this Agreement
and the other Loan Documents. The Collateral

 

- 68 -



--------------------------------------------------------------------------------

Agent shall have no duties or responsibilities except as set forth in this
Agreement and the other Loan Documents, nor shall it have any fiduciary
relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Collateral Agent.

SECTION 8.03 Sharing of Excess Payments.

If at any time or times any Credit Party shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations owing to such Credit Party arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Credit Party from the Administrative Agent
pursuant to the terms of this Agreement or payments pursuant to Section 9.04, or
(ii) payments from the Administrative Agent in excess of such Credit Party’s
ratable portion of all such distributions by the Administrative Agent, such
Credit Party shall promptly (1) turn the same over to the Administrative Agent,
in kind, and with such endorsements as may be required to negotiate the same to
the Administrative Agent, or in same day funds, as applicable, for the account
of all of the Credit Parties and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (2) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Credit Parties so that such excess payment
received shall be applied ratably as among the Credit Parties in accordance with
their Aggregate Exposure Percentages; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

SECTION 8.04 Agreement of Applicable Lenders.

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
the Administrative Agent, for and on behalf or for the benefit of all Credit
Parties upon the direction of the Applicable Lenders, and any such action shall
be binding on all Credit Parties. No amendment, modification, consent, or waiver
shall be effective except in accordance with the provisions of Section 9.02.

SECTION 8.05 Liability of Agents.

(a) The Agents, when acting on behalf of the Credit Parties, may execute any of
their respective duties under this Agreement by or through any of its officers,
agents and employees, and no Agent nor its respective directors, officers,
agents or employees shall be liable to any other Credit Party for any action
taken or omitted to be taken in good faith, or be responsible to any other
Credit Party for the consequences of any oversight or error of judgment, or for
any loss, except to the extent of any liability imposed by law by reason of such
Agent’s own gross negligence, bad faith or willful misconduct. No Agent or its
respective directors, officers, agents and employees shall in any event be
liable to any other Credit Party for any action taken or omitted to be taken by
it pursuant to instructions received by it from the Applicable Lenders, or in
reliance upon the advice of counsel selected by it. Without limiting the

 

- 69 -



--------------------------------------------------------------------------------

foregoing, no Agent or any of its respective directors, officers, employees, or
agents shall be: (i) responsible to any other Credit Party for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any other Loan Document or any related agreement, document or order;
(ii) required to ascertain or to make any inquiry concerning the performance or
observance by any Loan Party of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents; (iii) responsible to
any other Credit Party for the state or condition of any properties of the Loan
Parties or any other obligor hereunder constituting Collateral for the
Obligations or any information contained in the books or records of the Loan
Parties; (iv) responsible to any other Credit Party for the validity,
enforceability, collectibility, effectiveness or genuineness of this Agreement
or any other Loan Document or any other certificate, document or instrument
furnished in connection therewith; or (v) responsible to any other Credit Party
for the validity, priority or perfection of any Lien securing or purporting to
secure the Obligations or for the value or sufficiency of any of the Collateral.

(b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through its agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Credit Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

(d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Credit Party. The Agents shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless they shall
first receive such advice or concurrence of the Applicable Lenders as it deems
appropriate or they shall first be indemnified to its satisfaction by the other
Credit Parties against any and all liability and expense which may be incurred
by them by reason of the taking or failing to take any such action.

SECTION 8.06 Notice of Default.

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless such Agent has actual knowledge of the same
or has received notice from a Credit Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Administrative Agent shall (subject to the provisions of Section 9.02) take
such action with respect to such

 

- 70 -



--------------------------------------------------------------------------------

Default or Event of Default as shall be reasonably directed by the Applicable
Lenders. Unless and until the Administrative Agent shall have received such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to any such
Default or Event of Default as it shall deem advisable in the best interest of
the Credit Parties. In no event shall the Administrative Agent be required to
comply with any such directions to the extent that the Administrative Agent
believes that its compliance with such directions would be unlawful.

SECTION 8.07 Credit Decisions.

Each Credit Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Credit Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents. Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Credit Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.

SECTION 8.08 Reimbursement and Indemnification.

Each Credit Party (other than the Agents) agrees to (i) reimburse the Agents for
such Credit Party’s applicable Aggregate Exposure Percentage of (x) any expenses
and fees incurred by any Agent for the benefit of Credit Parties under this
Agreement and any of the other Loan Documents, including, without limitation,
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Credit Parties, and any other expense incurred in connection
with the operations or enforcement thereof not reimbursed by the Loan Parties
and (y) any expenses of any Agent incurred for the benefit of the Credit Parties
that the Loan Parties have agreed to reimburse pursuant to this Agreement or any
other Loan Document and have failed to so reimburse and (ii) indemnify and hold
harmless each Agent and any of its directors, officers, employees, or agents, on
demand, in the amount of such Credit Party’s applicable Aggregate Exposure
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against it or any Credit Party in any way relating to or arising out of
this Agreement or any of the other Loan Documents or any action taken or omitted
by it or any of them under this Agreement or any of the other Loan Documents to
the extent not reimbursed by the Loan Parties, including, without limitation,
costs of any suit initiated by each Agent against any Credit Party (except such
as shall have been determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent); provided, however, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Credit Party in its
capacity as such. The provisions of this Section 8.08 shall survive the
repayment of the Obligations and the termination of the Commitments.

 

- 71 -



--------------------------------------------------------------------------------

SECTION 8.09 Rights of Agents.

It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents. Each Agent and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Affiliates as if it
were not an Agent hereunder.

SECTION 8.10 Notice of Transfer.

The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in Section 9.04.

SECTION 8.11 Successor Agents.

Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Credit Parties and the Borrower. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no Event of Default under
Section 7.01(a), 7.01(b), Section 7.01(g), Section 7.01(h), Section 7.01(i), or
Section 7.01(j), shall be reasonably satisfactory to the Borrower (whose consent
in any event shall not be unreasonably withheld or delayed). If no successor
Agent shall have been so appointed by the Required Lenders and/or none shall
have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation, the retiring Agent may, on behalf of
the other Credit Parties, appoint a successor Agent which shall be a Person
capable of complying with all of the duties of such Agent hereunder (in the
opinion of the retiring Agent and as certified to the other Credit Parties in
writing by such successor Agent) which, so long as there is no Event of Default
under Section 7.01(a), 7.01(b), Section 7.01(g), Section 7.01(h),
Section 7.01(i), or Section 7.01(j), shall be reasonably satisfactory to the
Borrower (whose consent shall not in any event be unreasonably withheld or
delayed). Upon the acceptance of any appointment as Agent by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Agent’s resignation hereunder as such Agent, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was such Agent under this Agreement.

SECTION 8.12 Relation Among the Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.

 

- 72 -



--------------------------------------------------------------------------------

SECTION 8.13 Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other Applicable Law of the
United States of America can be perfected only by possession. Should any Lender
(other than an Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor, shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

SECTION 8.14 Delinquent Lender.

(a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to the Administrative Agent its applicable Aggregate Exposure
Percentage of any Loans, expenses or setoff (a “Delinquent Lender”) and such
failure is not cured within ten (10) days of receipt from the Administrative
Agent of written notice thereof, then, in addition to the rights and remedies
that may be available to the other Credit Parties, the Loan Parties or any other
party at law or in equity, and not at limitation thereof, (i) such Delinquent
Lender’s right to participate in the administration of, or decision-making
rights related to, the Loans, this Agreement or the other Loan Documents shall
be suspended during the pendency of such failure or refusal, and (ii) a
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Loan Parties, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-delinquent Lenders for application to,
and reduction of, their proportionate shares of all outstanding Obligations
until, as a result of application of such assigned payments the Lenders’
respective Aggregate Exposure Percentages of all outstanding Obligations shall
have returned to those in effect immediately prior to such delinquency and
without giving effect to the nonpayment causing such delinquency. The Delinquent
Lender’s decision-making and participation rights and rights to payments as set
forth in clauses (i) and (ii) hereinabove shall be restored only upon the
payment by the Delinquent Lender of its applicable Aggregate Exposure Percentage
of any Obligations, any participation obligation, or expenses as to which it is
delinquent, together with interest thereon at the rate set forth in Section 2.05
hereof from the date when originally due until the date upon which any such
amounts are actually paid.

(b) The non-Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Delinquent Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Delinquent Lender’s
applicable Commitment to fund future Loans. Upon any such purchase of the
applicable Aggregate Exposure Percentage of any Delinquent Lender, the
Delinquent Lender’s share in future Loans and its rights under the Loan
Documents with respect thereto shall terminate on the date of purchase, and the
Delinquent Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest, including, if so requested, an Assignment
and Acceptance.

 

- 73 -



--------------------------------------------------------------------------------

(c) Each Delinquent Lender shall indemnify the Administrative Agent and each
non-delinquent Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-delinquent Lender, on account of a
Delinquent Lender’s failure to timely fund its applicable Aggregate Exposure
Percentage of a Loan or to otherwise perform its obligations under the Loan
Documents.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or e-mail, as
follows:

(a) if to any Loan Party, to it at American Apparel, Inc. 747 Warehouse St., Los
Angeles, CA 90021, Attention: Adrian Kowalewski (Telecopy No. (213) 201-3062),
(E-Mail adrian@americanapparel.net), with a copy to Skadden, Arps, Slate,
Meagher & Flom LLP, Attention: David Reamer (Telecopy No. (213) 621-5052);
E-Mail dreamer@skadden.com);

(b) if to the Administrative Agent or the Collateral Agent or to Lion Capital
LLP, as the initial holder of Loans representing the PIK Fee that has been added
to the principal balance of the Loans, to it at:

Lion Capital LLP

21 Grosvenor Place

London

SW1X 7HF

United Kingdom

Attn: Janet Dunlop

Telephone: +44 20 7201 2247

Fax: +44 20 7201 2222

with a copy to:

Lion Capital (Americas) Inc.

888 Seventh Avenue

New York, New York 10019

Attn: Jacob Capps

Telephone: +1 (212) 314-1903

Fax: +1 (212) 314-1950

(c) if to any other Credit Party, to it at its address (or facsimile number or
e-mail address) as set forth on Schedule 1.02(a) hereto or on any Assignment and
Acceptance.

 

- 74 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Any party hereto may change its address,
facsimile number or email address for notices and other communications hereunder
by notice to the other parties hereto. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given three (3) days after mailing or otherwise
upon delivery.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by Section 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Credit Party may have had
notice or knowledge of such Default or Event of Default at the time.

(b) Except as otherwise specifically provided herein, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent (or
the Collateral Agent, as the case may be) and the Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided
however, that no such waiver, amendment, modification or other agreement shall:

(i) Increase the Commitment of any Lender without the prior written consent of
such Lender;

(ii) Reduce the principal amount of any Obligation or reduce the rate of
interest thereon, or reduce any fees payable under the Loan Documents without
the consent of the Lenders adversely affected thereby;

(iii) Postpone the scheduled date of payment of the principal amount of any
Obligation, or any interest thereon, or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the expiration of the Commitments or postpone the Maturity Date without
the consent of the Lenders adversely affected thereby;

 

- 75 -



--------------------------------------------------------------------------------

(iv) Change Section 2.08(b) or Section 2.08(c) without the prior written consent
of each Lender adversely affect thereby;

(v) Without prior written Unanimous Consent of all Lenders:

(A) release all or substantially all of the Facility Guarantors under the
Facility Guaranty or release all or substantially all of the Collateral under
the Security Documents;

(C) change Section 7.03;

(D) subordinate the Obligations hereunder or the Liens granted hereunder or
under the other Loan Documents to any other Indebtedness or Lien, as the case
may be, other than the Lien securing the “Obligations” (as defined in the First
Lien Credit Agreement) of the American Apparel (USA) and the other “Loan
Parties” under the First Lien Loan Documents; or

(E) change any of the provisions of this Section 9.02 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder.

(vi) Without prior written consent of the Agents, affect the rights or duties of
the Agents.

(c) Notwithstanding anything to the contrary contained in this Section 9.02, in
the event that the Borrower shall request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to Section 9.02(b) and such amendment is
approved by the Required Lenders, but not by the requisite percentage of all of
the Lenders, the Borrower and the Administrative Agent shall be permitted to
amend this Agreement without the consent of the Lender or Lenders which did not
agree to the modification or amendment requested by the Borrower (such Lender or
Lenders, collectively the “Minority Lenders”) subject to their providing for
(i) the termination of each Commitment of each of the Minority Lenders, (ii) the
addition to this Agreement of one or more other Eligible Assignees, subject to
the reasonable approval of the Administrative Agent, or an increase in the
Commitment of one or more of the Required Lenders, so that the Total Commitments
after giving effect to such amendment shall be in the same amount as the
aggregate Commitments immediately before giving effect to such amendment,
(iii) if any Loans are outstanding at the time of such amendment, the making of
such additional Loans by such new or increasing Lender or Lenders, as the case
may be, as may be necessary to repay in full the outstanding Loans (including
principal, interest, fees and other amounts) of the Minority Lenders immediately
before giving effect to such amendment and (iv) such other modifications to this
Agreement or the Loan Documents as may be appropriate and incidental to the
foregoing.

(d) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as

 

- 76 -



--------------------------------------------------------------------------------

provided herein, whether or not a Note shall have been marked to indicate such
amendment, modification, waiver or consent and any consent by a Lender, or any
holder of a Note, shall bind any Person subsequently acquiring a Note, whether
or not a Note is so marked. No amendment to this Agreement or any other Loan
Document shall be effective against the Borrower or any other Loan Party unless
signed by the Borrower or other applicable Loan Party.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall be jointly and severally obligated pay all Credit
Party Expenses.

(b) The Loan Parties shall, jointly and severally, indemnify the Credit Parties
and each of their Subsidiaries and Affiliates, and each of their respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred, suffered,
sustained or required to be paid by, or asserted against, any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any Loans
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property currently or formerly
owned, leased or operated by any Loan Party or any Subsidiary, or any
Environmental Liability related in any way to any Loan Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to or arising from any of the foregoing, whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto or (v) any documentary taxes, assessments or similar charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any other Loan Document; provided, however, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Affiliate
of such Indemnitee (or any officer, director, employee, advisor or agent of such
Indemnitee or any such Indemnitee’s Affiliates). In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Loan Parties shall promptly pay the reasonable fees and expenses
of such counsel.

(c) No Loan Party shall assert and, to the extent permitted by Applicable Law,
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated by the
Loan Documents, any Loans or the use of the proceeds thereof.

 

- 77 -



--------------------------------------------------------------------------------

(d) The provisions of this Section 9.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of any Loan
Document, or any investigation made by or on behalf of any Credit Party. All
amounts due under this Section 9.03 shall be payable no later than ten (10) days
after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Initial Lender and the Administrative Agent (and any such attempted assignment
or transfer without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Indemnitees),
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Any Lender may, with the consent of the Initial Lender and the
Administrative Agent and, so long as no Event of Default shall have occurred an
be continuing, the Borrower, in each case, such consent not to be unreasonably
withheld or delayed, assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided, however,
that no such consent shall be required in connection with any assignment to
another Lender or to an Affiliate of a Lender, provided, further that each
assignment shall be subject to the following conditions: (i) except in the case
of an assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to an
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000, or, if less, the entire remaining amount of the assigning
Lender’s Commitment or Loans; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under all of the Loans; and (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance together with a processing and recordation fee of $5,000.00. Subject
to acceptance and recording thereof pursuant to Section 9.04(d), from and after
the effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 9.04(e). The Loan Parties hereby acknowledge and

 

- 78 -



--------------------------------------------------------------------------------

agree that any assignment shall give rise to a direct obligation of the Loan
Parties to the assignee and that the assignee shall be considered to be a
“Credit Party” for all purposes under this Agreement and the other Loan
Documents.

(c) The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain a copy of each Assignment and Acceptance delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of the Lenders, and the Commitment of, and principal amount of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. The entries in
the Register shall be conclusive and the Loan Parties and Credit Parties may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in Section 9.04(b) and any written consent to such assignment required by
Section 9.04(b), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 9.04(d).

(e) Any Lender may, without the consent of the Loan Parties or any other Person,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it),
subject to the following:

(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) the Loan Parties and other Credit Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

(iv) any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments and the Loans shall provide that such Lender
shall retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided, however, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 9.02(b) that
adversely affects such Participant;

(v) subject to clauses (viii) and (ix) of this Section 9.04(e), the Loan Parties
agree that each Participant shall be entitled to the benefits of Section 2.06
and Section 2.12 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 9.04(b);

 

- 79 -



--------------------------------------------------------------------------------

(vi) to the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 9.08 as though it were a Lender so long as such
Participant agrees to be subject to Section 8.03 as though it were a Lender;

(vii) each Lender, acting for this purpose as an agent of the Loan Parties,
shall maintain at its offices a record of each agreement or instrument effecting
any participation and a register (each a “Participation Register”) meeting the
requirements of 26 CFR §5f.103-1(c) for the recordation of the names and
addresses of its Participants and their rights with respect to principal amounts
and other Obligations from time to time. The entries in each Participation
Register shall be conclusive and the Loan Parties and the Credit Parties may
treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of this Agreement (including, for the avoidance of
doubt, for purposes of entitlement to benefits under Section 2.06, Section 2.12,
and Section 9.08). The Participation Register shall be available for inspection
by the Borrower and any Credit Party at any reasonable time and from time to
time upon reasonable prior notice;

(viii) a Participant shall not be entitled to receive any greater payment under
Section 2.06 or Section 2.12 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent; and

(ix) a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of Section 2.12 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 2.12(e) as though it were a
Lender; provided, however, that a Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.12 with
respect to any withholding tax that is imposed on amounts payable to such
Participant at the time it acquires its participation except to the extent that
the Lender from which it acquired its participation was entitled at such time to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.12.

(f) Any Credit Party may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Credit Party, including any pledge or assignment to secure obligations to any of
the twelve Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, however, that no
such pledge or assignment of a security interest shall release a Credit Party
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Credit Party as a party hereto.

 

- 80 -



--------------------------------------------------------------------------------

(g) The Loan Parties authorize each Credit Party to disclose to any Participant
or assignee and any prospective Participant or assignee, subject to the
provisions of Section 9.15, any and all financial information in such Credit
Party’s possession concerning the Loan Parties which has been delivered to such
Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan
Parties in connection with such Credit Party’s credit evaluation of the Loan
Parties prior to becoming a party to this Agreement.

SECTION 9.05 Survival.

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other Obligation is outstanding
and unpaid and so long as the Commitments have not expired or been irrevocably
terminated. The provisions of Section 2.06, Section 2.12, Section 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Obligations, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Administrative Agent, on behalf of itself and the other Credit
Parties, may require such assurances and indemnities as it shall reasonably deem
necessary or appropriate to protect the Credit Parties against loss on account
of such release and termination, including, without limitation, with respect to
credits previously applied to the Obligations that may subsequently be reversed
or revoked.

SECTION 9.06 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the applicable Credit
Parties and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
e-mail shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

- 81 -



--------------------------------------------------------------------------------

SECTION 9.07 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Credit Party,
each Participant, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Credit Party, Participant, or Affiliate to or for the credit or the
account of the Loan Parties against any of and all the obligations of the Loan
Parties now or hereafter existing under this Agreement or other Loan Document
held by a Credit Party, irrespective of whether or not such Credit Party shall
have made any demand under this Agreement or other Loan Document and although
such obligations may be matured or unmatured or otherwise fully secured. The
Administrative Agent or the applicable Lender shall provide the Borrower with
written notice promptly after any exercise of the right of setoff. The rights of
each Credit Party under this Section 9.08 are in addition to other rights and
remedies (including other rights of setoff) that such Credit Party may have,
provided that the proceeds of any setoff shall be shared in accordance with
Section 8.03. Notwithstanding the foregoing, no Credit Party will, or will
permit its Participant to, exercise its rights under this Section 9.08 without
the consent of the Administrative Agent or the Required Lenders. ANY AND ALL
RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO EXERCISE
ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES ANY OF
THE OBLIGATIONS PRIOR TO THE EXERCISE BY ANY CREDIT PARTY OF ITS RIGHT OF SETOFF
UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) Each Loan Party agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in the federal or state courts of the
State of New York as the Initial Lender and the Administrative Agent may elect
in its sole discretion and consents to the non-exclusive jurisdiction of such
courts. Each party to this Agreement hereby waives any objection which it may
now or hereafter have to the venue of any such suit or any such court or that
such suit is brought in an inconvenient forum and agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that any Credit Party may
otherwise have to bring any action or proceeding relating to this Agreement
against a Loan Party or its properties in the courts of any jurisdiction.

 

- 82 -



--------------------------------------------------------------------------------

(c) Each Loan Party agrees that any action commenced by any Loan Party asserting
any claim or counterclaim arising under or in connection with this Agreement or
any other Loan Document shall be brought solely in the federal or state courts
of the State of New York as the Administrative Agent may elect in its sole
discretion and consents to the exclusive jurisdiction of such courts with
respect to any such action.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY) AND WAIVES THE RIGHT TO ASSERT ANY SETOFF,
COUNTERCLAIM OR CROSS-CLAIM IN RESPECT OF, AND ALL STATUTES OF LIMITATIONS WHICH
MAY BE RELEVANT TO, SUCH ACTION OR PROCEEDING; AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Press Releases and Related Matters.

Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Administrative Agent or its Affiliates or
referring to this Agreement or the other Loan Documents without at least two
(2) Business Days’ prior notice to the Initial Lender and the Administrative
Agent and without the prior written consent of the Initial Lender and the
Administrative Agent unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with the Administrative Agent before issuing
such press release or other public disclosure. The Borrower consents to the
publication by the Initial Lender and the Administrative Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using the Borrower’s name, product photographs, logo or trademark. The
Initial Lender and the Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

 

- 83 -



--------------------------------------------------------------------------------

SECTION 9.12 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.13 Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under Applicable Law (collectively,
the “Charges”), shall be found by a court of competent jurisdiction in a final
order to exceed the maximum lawful rate (the “Maximum Rate”) that may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with Applicable Law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.14 Additional Waivers.

(a) To the fullest extent permitted by Applicable Law, the obligations of each
Loan Party hereunder shall not be affected by (i) the failure of any Credit
Party to assert any claim or demand or to enforce or exercise any right or
remedy against any other Loan Party under the provisions of this Agreement, any
other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release of any Loan Party from, any of the terms or
provisions of, this Agreement, any other Loan Document, or (iii) the failure to
perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Administrative Agent, the Collateral
Agent or any other Credit Party.

(b) The obligations of each Loan Party, whether set forth hereunder or pursuant
to any Guaranty, to pay the Obligations in full hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason (other
than the indefeasible payment in full in cash of the Obligations after the
termination of all Commitments to any Loan Party under any Loan Document),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Obligations, or otherwise. Without
limiting the generality of the foregoing, the obligations of each Loan Party
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any

 

- 84 -



--------------------------------------------------------------------------------

other agreement, by any waiver or modification of any provision of any thereof,
any default, failure or delay, willful or otherwise, in the performance of any
of the Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of any Loan Party or that would otherwise
operate as a discharge of any Loan Party as a matter of law or equity (other
than the indefeasible payment in full in cash of all the Obligations after
termination of all Commitments to any Loan Party under any Loan Document).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations after the
termination of all Commitments to any Loan Party under any Loan Document. The
Administrative Agent and the other Credit Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been indefeasibly paid in full in cash and performed in
full after the termination of Commitments to any Loan Party under any Loan
Document. Pursuant to Applicable Law, each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.

(d) Any indebtedness of any Loan Party now or hereafter held by any other Loan
Party or any Subsidiary thereof is hereby subordinated in right of payment to
the prior indefeasible payment in full of the Obligations and no Loan Party will
demand, sue for or otherwise attempt to collect any such indebtedness. If any
amount shall erroneously be paid to any Loan Party or any such Subsidiary on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Administrative Agent, to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents.

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
and defenses arising out of an election of remedies by any Credit Party, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Credit Party’s
rights of subrogation and reimbursement against such Loan Party by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise. Each
Loan Party waives all rights and defenses that such Loan Party may have because
the Obligations are secured by Real Estate which means, among other things:
(i) a Credit Party may collect from any Loan Party without first foreclosing on
any Real Estate or personal property Collateral pledged by a Loan Party; (ii) if
any Credit Party forecloses on any Real Estate pledged by any Loan Party, the
amount of the Obligations may be reduced only by the price for which

 

- 85 -



--------------------------------------------------------------------------------

that Real Estate is sold at the foreclosure sale, even if the Real Estate is
worth more than the sale price; and (iii) the Credit Parties may collect
Obligations from a Loan Party even if a Credit Party, by foreclosing on any such
Real Estate, has destroyed any right any Loan Party may have to collect from the
other Loan Parties. This is an unconditional and irrevocable waiver of any
rights and defenses any Loan Party may have because the Obligations are secured
by Real Estate. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure. Each Loan Party hereby absolutely, knowingly,
unconditionally, and expressly waives any and all claim, defense or benefit
arising directly or indirectly under any one or more of Sections 2787 to 2855
inclusive of the California Civil Code or any similar law of California.

(f) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations, and in particular as to
any adverse developments with respect thereto. Each Loan Party hereby agrees to
undertake to keep itself apprised at all times as to the status of the business,
affairs, finances, and financial condition of each other Loan Party, and of the
ability of each other Loan Party to perform its Obligations, and in particular
as to any adverse developments with respect to any thereof. Each Loan Party
hereby agrees, in light of the foregoing mutual covenants to inform each other,
and to keep themselves and each other informed as to such matters, that the
Credit Parties shall have no duty to inform any Loan Party of any information
pertaining to the business, affairs, finances, or financial condition of any
other Loan Party, or pertaining to the ability of any other Loan Party to
perform its Obligations, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by applicable law, each Loan Party hereby expressly waives any duty of
the Credit Parties to inform any Loan Party of any such information.

SECTION 9.15 Confidentiality.

(a) Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their Affiliates and their Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Law or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement and any actual or
prospective counterparty or advisors to any swap or derivative transactions
relating to the Loan Parties and the Obligations, (g) with the consent of the
Loan Parties or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Credit Party on a nonconfidential basis from a source other
than the Loan Parties. For the purposes of this Section, the term “Information,”

 

- 86 -



--------------------------------------------------------------------------------

means all information received from the Loan Parties relating to their business,
other than any such information that is available to the Credit Parties on a
nonconfidential basis prior to disclosure by the Loan Parties provided that, in
the case of information received from the Loan Parties after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Each of the Loans Parties agrees to maintain the confidentiality of the
Lender Information (as defined below), except that Lender Information may be
disclosed (a) to their Affiliates and their Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Law or by any subpoena or
similar legal process, (d) to any other party to this Agreement, or (e) with the
consent of the Credit Parties. In the event that any Loan Party is permitted to
disclose Lender Information pursuant to clause (b) or (c) above, such Loan Party
will notify the Credit Parties as early as practicable prior to such disclosure.
For the purposes of this Section, the term “Lender Information,” means all
information received from the Loan Parties in connection with the Loan Documents
or set forth therein, including, without limitation, the identity of the Credit
Parties and their Affiliates. Any Person required to maintain the
confidentiality of Lender Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.16 Patriot Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and the other Loan Parties, which information includes
the name and address of the Borrower and the other Loan Parties and other
information that will allow such Lender to identify the Borrower and the other
Loan Parties in accordance with the Act. The Borrower is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 9.17 Foreign Asset Control Regulations.

Neither the advance of the Loans nor the use of the proceeds of any thereof will
violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control

 

- 87 -



--------------------------------------------------------------------------------

Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to
(a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrower or its Affiliates (a) is or will become a “blocked person”
as described in the Executive Order, the Trading With the Enemy Act or the
Foreign Assets Control Regulations or (b) engages or will engage in any dealings
or transactions, or be otherwise associated, with any such “blocked person” or
in any manner violative of any such order.

SECTION 9.18 Rights of Initial Lender.

All provisions contained in this Agreement requiring (a) the consent or approval
of the Initial Lender and either or both of the Agents or (b) the furnishing of
the Initial Lender of documents and information, other than in its capacity as a
Credit Party, shall cease to be effective with respect to the Initial Lender at
any time when the Initial Lender holds less than a majority of Aggregate
Exposure under this Agreement.

 

- 88 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

AMERICAN APPAREL, INC., as Borrower By:  

/s/    Dov Charney

Name:   Dov Charney Title:   CEO & President AMERICAN APPAREL (USA), LLC, as
Facility Guarantor By:  

/s/    Dov Charney

Name:   Dov Charney Title:   Sole Manager AMERICAN APPAREL, LLC, as Facility
Guarantor By:  

/s/    Dov Charney

Name:   Dov Charney Title:   Sole Manager KCL KNITTING, LLC, as Facility
Guarantor By:  

AMERICAN APPAREL (USA), LLC

By:  

/s/    Dov Charney

Name:   Dov Charney Title:   Sole Manager

[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN APPAREL RETAIL, INC., as Facility Guarantor By:  

/s/    Dov Charney

Name:   Dov Charney Title:   CEO & President AMERICAN APPAREL DYEING &
FINISHING, INC., as Facility Guarantor By:  

/s/    Dov Charney

Name:   Dov Charney Title:   CEO & President FRESH AIR FREIGHT, INC., as
Facility Guarantor By:  

/s/    Dov Charney

Name:   Dov Charney Title:   CEO & President

[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

LION CAPITAL LLP,

as Administrative Agent, Collateral Agent and as a Lender

By:  

/s/    Janet M Dunlop

Name:   Janet M Dunlop Title:   (Under Power of Attorney)

[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

LION CAPITAL (GUERNSEY) II LIMITED,

as Initial Lender

By:  

/s/    Rob Jones

Name:   Rob Jones Title:   Director

[Signature Page to Second Lien Credit Agreement]